


--------------------------------------------------------------------------------

Exhibit 10.6
 
EXECUTION VERSION
 
Second Amended and Restated Limited Liability Company Agreement of TerraForm
Power, LLC
 
 
SECOND AMENDED AND RESTATED
   


LIMITED LIABILITY COMPANY AGREEMENT
   


TerraForm Power, LLC
 
Dated and effective as of
   
October 16, 2017
 
THE LIMITED LIABILITY COMPANY INTERESTS IN TERRAFORM POWER, LLC HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), THE SECURITIES LAWS OF ANY STATE OR ANY OTHER APPLICABLE SECURITIES LAWS
AND ARE BEING SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH INTERESTS MAY NOT BE
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY
TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES
LAWS OF ANY STATE AND ANY OTHER APPLICABLE SECURITIES LAWS; (II) THE TERMS AND
CONDITIONS OF THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT; AND (III) ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BETWEEN
THE MANAGING MEMBER AND THE APPLICABLE MEMBER. THE LIMITED LIABILITY COMPANY
INTERESTS MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS,
THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT AND ANY
OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BY THE MANAGING MEMBER AND THE
APPLICABLE MEMBER. THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF SUCH LIMITED
LIABILITY COMPANY INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF THEIR
INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
Page
ARTICLE I DEFINITIONS
 
1
 
Section 1.1
Definitions
 
1
 
Section 1.2
Other Definitions
 
7
 
Section 1.3
Construction
 
7
 
 
 
 
 
 
ARTICLE II ORGANIZATIONAL AND OTHER MATTERS
 
8
 
Section 2.1
Formation
 
8
 
Section 2.2
Name
 
8
 
Section 2.3
Limited Liability
 
8
 
Section 2.4
Registered Office; Registered Agent; Principal Office in the United States;
Other Offices
 
8
 
Section 2.5
Purpose; Powers
 
8
 
Section 2.6
Existing and Good Standing; Foreign Qualification
 
8
 
Section 2.7
Term
 
9
 
Section 2.8
No State Law Partnership
 
9
 
Section 2.9
Admission
 
9
 
 
 
 
 
 
ARTICLE III MEMBERS; CAPITALIZATION
 
9
 
Section 3.1
Members; Units
 
9
 
Section 3.2
Exchanges; Authorization and Issuance of Additional Units
 
10
 
Section 3.3
Capital Account
 
10
 
Section 3.4
No Withdrawal
 
12
 
Section 3.5
Loans From Members
 
13
 
Section 3.6
No Right of Partition
 
13
 
Section 3.7
Non-Certification of Units and IDRs; Legend; Units are Securities
 
13
 
Section 3.8
Transferability of IDRs
 
14
 
Section 3.9
Outside Activities of the Members
 
15
 
 
 
 
 
 
ARTICLE IV DISTRIBUTIONS
 
15
 
Section 4.1
Determination of Distributions
 
15
 
Section 4.2
Successors
 
16
 
Section 4.3
Withholding
 
16
 
Section 4.4
Limitation
 
16
 
Section 4.5
Adjustments
 
16
 
Section 4.6
Tax Adjustments
 
16
 
 
 
 
 
 
ARTICLE V ALLOCATIONS
 
16
 
Section 5.1
Allocations for Capital Account Purposes
 
16
 
Section 5.2
Allocations for Tax Purposes
 
18
 
Section 5.3
Members’ Tax Reporting
 
19
 
Section 5.4
Certain Costs and Expenses
 
19
 
 
 
 
 
 
ARTICLE VI MANAGEMENT
 
20
 
Section 6.1
Managing Member; Delegation of Authority and Duties
 
20
 
Section 6.2
Officers
 
20
 
Section 6.3
Liability of Members
 
21
 
Section 6.4
Indemnification by the Company
 
22
 
Section 6.5
Liability of Indemnitees
 
23
 
Section 6.6
Investment Representations of Members
 
23
 



i
 

--------------------------------------------------------------------------------





 
 
Page
ARTICLE VII WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION
OF NEW MEMBERS
 
24
 
Section 7.1
Member Withdrawal
 
24
 
Section 7.2
Dissolution
 
24
 
Section 7.3
Transfer by Members
 
25
 
Section 7.4
Admission or Substitution of New Members
 
25
 
Section 7.5
Additional Requirements
 
26
 
Section 7.6
Bankruptcy
 
26
 
 
 
 
 
 
ARTICLE VIII BOOKS AND RECORDS; FINANCIAL STATEMENTS AND OTHER INFORMATION; TAX
MATTERS
 
26
 
Section 8.1
Books and Records
 
26
 
Section 8.2
Information
 
27
 
Section 8.3
Fiscal Year
 
27
 
Section 8.4
Certain Tax Matters
 
27
 
 
 
 
 
 
ARTICLE IX MISCELLANEOUS
 
28
 
Section 9.1
Separate Agreements; Schedules
 
28
 
Section 9.2
Governing Law; Disputes
 
28
 
Section 9.3
Parties in Interest
 
29
 
Section 9.4
Amendments and Waivers
 
29
 
Section 9.5
Notices
 
30
 
Section 9.6
Counterparts
 
30
 
Section 9.7
Power of Attorney
 
30
 
Section 9.8
Entire Agreement
 
30
 
Section 9.9
Remedies
 
30
 
Section 9.10
Severability
 
31
 
Section 9.11
Creditors
 
31
 
Section 9.12
Waiver
 
31
 
Section 9.13
Further Action
 
31
 
Section 9.14
Delivery
 
31
 
 
 
 
 
 
Exhibits
 
33
 
Exhibit A
Adoption Agreement
 
33
 
Exhibit B
Form of Section 1603 Certification
 
34
 
Exhibit C
Schedule of Members
 
35
 



ii
 

--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
TERRAFORM POWER, LLC
 
This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of TerraForm Power, LLC, a Delaware limited liability company (the
“Company”), dated and effective as of October 16, 2017 (the “Effective Date”),
is made by and among the Members (as defined herein).
 
WHEREAS, as of February 14, 2014, SunEdison Holdings Corporation (“SunEdison
Holdings”), a Delaware corporation and the stockholder of TerraForm Power, Inc.,
a Delaware corporation (“TERP Inc.”), formed TerraForm Power, LLC under the Act
by executing the Limited Liability Company Agreement of TerraForm Power, LLC,
which was amended and restated on March 24, 2014 (as so amended and restated,
the “Initial Agreement”) and filing a Certificate of Formation with the Office
of the Secretary of State of the State of Delaware, at which time SunEdison
Holdings was issued one Unit (the “Existing Units”);
 
WHEREAS, as of July 23, 2014, the Initial Agreement was amended and restated (as
so amended and restated and as further amended from time to time prior to the
Effective Date, the “Prior Agreement”) in connection with TERP Inc.’s initial
public offering and sale of shares of Class A Common Stock to provide for, among
other things, the designation of TERP Inc. as the Managing Member of the Company
and to create additional classes of limited liability company interests of the
Company and reclassify the Existing Units into Class B Units (as defined in the
Prior Agreement) representing equity interests in the Company, which were held
by SunEdison Holdings and/or its Affiliates;
 
WHEREAS, concurrently with the execution and delivery of the Merger and
Sponsorship Transaction Agreement, dated as of March 6, 2017 (the “Sponsor
Transaction Agreement”), by and among TERP Inc., Orion US Holdings 1 L.P., a
Delaware limited partnership (“Sponsor”), and BRE TERP Holdings Inc., a Delaware
corporation and a wholly-owned subsidiary of Sponsor (“Merger Sub”), the Company
has entered into a global settlement agreement with SunEdison, Inc.
(“SunEdison”) and the other parties named therein (the “Settlement Agreement”);
 
WHEREAS, pursuant to the terms and conditions of the Settlement Agreement and
the Sponsor Transaction Agreement, immediately prior to the Effective Time (as
defined in the Sponsor Transaction Agreement) all of the Class B Units
representing equity interests in the Company held by SunEdison and its
Controlled Affiliates were exchanged for shares of Class A Common Stock and, at
the Effective Time, all shares of Class B Common Stock of TERP Inc. (as defined
in the Prior Agreement) held by SunEdison and its Controlled Affiliates were
automatically redeemed and retired, and there were no Class B-1 Units
outstanding;
 
WHEREAS, pursuant to the Incentive Distribution Rights Transfer Agreement, dated
as of March 6, 2017, by and between the Company, TERP Inc., SunEdison, SunEdison
Holdings Corporation, a Delaware Corporation and SunE ML 1, LLC, a Delaware
limited liability company and wholly-owned subsidiary of SunEdison Holdings
(collectively, the “SUNE IDR Holders”), Brookfield and BRE Delaware Inc., a
Delaware corporation (“Brookfield IDR Holder”), all of the IDRs (as defined
herein) held by SUNE IDR Holders, were transferred to Brookfield IDR Holder,
effective upon the Effective Time; and
 
WHEREAS, the Members desire to amend and restate the Prior Agreement, effective
immediately following the Effective Time, in connection with the consummation of
the transactions set forth in the Sponsor Transaction Agreement.
 
NOW, THEREFORE, in consideration of the premises and the covenants and
provisions hereinafter contained, the Members hereby adopt the following:
 
ARTICLE I
DEFINITIONS
 
Section 1.1 Definitions.
 
As used in this Agreement, the following terms have the following meanings:
 
“AAA” has the meaning set forth in Section 3.8.
 
“Act” means the Delaware Limited Liability Company Act, as amended.
 
1
 

--------------------------------------------------------------------------------



“Additional Member” means any Person that has been admitted to the Company as a
Member pursuant to Section 7.4 by virtue of having received its Membership
Interest from the Company and not from any other Member or Assignee.
 
“Adjusted Capital Account” means the Capital Account maintained for each Member
as of the end of each Fiscal Year of the Company, (a) increased by any amounts
that such Member is obligated to restore under the standards set by Treasury
Regulations Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to restore
under Treasury Regulations Sections 1.704-2(g) and 1.704-2(i)(5)) and (b)
decreased by (i) the amount of all losses and deductions that, as of the end of
such Fiscal Year, are reasonably expected to be allocated to such Member in
subsequent years under Section 706(d) of the Code and Treasury Regulations
Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions that, as of
the end of such Fiscal Year, are reasonably expected to be made to such Member
in subsequent years in accordance with the terms of this Agreement or otherwise
to the extent they exceed offsetting increases to such Member’s Capital Account
that are reasonably expected to occur during (or prior to) the year in which
such distributions are reasonably expected to be made (other than increases as a
result of a minimum gain chargeback pursuant to Section 5.1(b)(i) or Section
5.1(b)(ii)). The foregoing definition of Adjusted Capital Account is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith. The “Adjusted Capital Account”
of a Member in respect of a Unit shall be the amount that such Adjusted Capital
Account would be if such Unit were the only interest in the Company held by such
Member from and after the date on which such Unit was first issued.
 
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 3.3(c)(i) or Section 3.3(c)(ii).
 
“Affiliate” means, with respect to any Person, any Person directly or indirectly
through one or more intermediaries, Controlling, Controlled by or under common
Control with such Person.
 
“Agreed Value” of any Contributed Property means the Fair Market Value of such
property or other consideration at the time of contribution as determined by the
Managing Member. The Managing Member shall use such method as it determines to
be appropriate to allocate the aggregate Agreed Value of Contributed Properties
contributed to the Company in a single transaction or series of related
transactions among each separate property on a basis proportional to the Fair
Market Value of each Contributed Property.
 
“Agreement” has the meaning set forth in the preamble of this Agreement.
 
“Assignee” means any Transferee to which a Member or another Assignee has
Transferred all or a portion of its interest in the Company in accordance with
the terms of this Agreement, but that is not admitted to the Company as a
Member.
 
“Bankruptcy” means, with respect to any Person, (a) if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, or (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (b) if 120 days after the commencement of
any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed, or if within 90 days
after the appointment without such Person’s consent or acquiescence of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of its properties, the appointment is not vacated or stayed, or within 90 days
after the expiration of any such stay, the appointment is not vacated. The
foregoing definition of “Bankruptcy” is intended to replace and shall supersede
and replace the definition of “Bankruptcy” set forth in Sections 18-101(1) and
18-304 of the Act.
 
“Book-Tax Disparity” means, with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date.
 
“Brookfield” means Brookfield Asset Management Inc.
 
2
 

--------------------------------------------------------------------------------



“Brookfield IDR Holder” has the meaning set forth in the recitals hereof.
 
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.
 
“Capital Account” means the capital account maintained for a Member pursuant to
Section 3.3 of this Agreement.
 
“Capital Contribution” means, with respect to any Member, the amount of any cash
or cash equivalents or the Fair Market Value of other property contributed or
deemed to be contributed to the Company by such Member with respect to any Unit
or other Equity Securities issued by the Company (net of liabilities assumed by
the Company or to which such property is subject).
 
“Carrying Value” means (a) with respect to a Contributed Property, subject to
the following sentence, the Agreed Value of such property reduced (but not below
zero) by all depreciation, amortization and cost recovery deductions charged to
the Members’ Capital Accounts in respect of such Contributed Property, and (b)
with respect to any other Company property, subject to the following sentence
and Section 3.3(b)(iv), the adjusted basis of such property for federal income
tax purposes, all as of the time of determination. The Carrying Value of any
property shall be adjusted from time to time in accordance with Section
3.3(c)(i) and Section 3.3(c)(ii) and to reflect changes, additions or other
adjustments to the Carrying Value for dispositions and acquisitions of Company
properties, as deemed appropriate by the Managing Member.
 
“Certificate” means the Certificate of Formation of the Company, as filed with
the Secretary of State of the State of Delaware.
 
“Chosen Courts” has the meaning set forth in Section 9.2(c).
 
“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of TERP Inc.
 
“Class A Member” means a holder of Class A Units as relates to the ownership of
such Units, executing this Agreement as a Class A Member or hereafter admitted
to the Company as a Class A Member as provided in this Agreement, but does not
include any Person who has ceased to be a Member.
 
“Class A Unit” means a Unit representing a fractional part of the equity
interest in the Company having the rights and obligations specified with respect
to the Class A Units in this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” has the meaning set forth in the preamble of this Agreement.
 
“Company Group” means collectively the Company and its Subsidiaries.
 
“Company Group Member” means a member of the Company Group.
 
“Company Minimum Gain” has the meaning set forth for the term “partnership
minimum gain” in Treasury Regulations Section 1.704-2(d).
 
“Control” (including the correlative terms “Controlled by” and “Controlling”)
means, when used with reference to any Person, the possession, directly or
indirectly, of the power to direct, or to cause the direction of, the management
and policies of such Person, whether through ownership of voting securities, by
contract or otherwise.
 
“Controlled Affiliate” of any Person means any other Person Controlled by such
Person.
 
“Contributed Property” means any property contributed to the Company by a
Member.
 
“Credit Facilities” means one or more debt facilities (including, without
limitation, commercial paper facilities, note purchase agreements, security
agreements, mortgages, debentures and indenture) or other forms of indebtedness,
in each case, with banks, other institutional lenders or trustees or any other
Persons, providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables) or letters
of credit,
 
3
 

--------------------------------------------------------------------------------



notes or other borrowings in each case, as amended, restated, modified, renewed,
refunded, restructured, increased, supplemented, replaced or refinanced
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time (whether upon or after termination or
otherwise).
 
“Disqualified Person” means (a) any federal, state or local government or any
possession of the United States (including any political subdivision, agency or
instrumentality thereof), (b) any Indian tribal government described in Section
7701(a)(40) of the Code, (c) any organization described in Section 501(c) of the
Code and exempt from tax under Section 501(a) of the Code, (d) any entity
referred to in Section 54(j)(4) of the Code, (e) any Person described in Section
50(d)(1) of the Code, (f) any Person described in Treasury Regulations Section
1.48-4(a)(1)(v), (g) any “foreign person or entity” as that term is defined in
Section 168(h)(2)(C) of the Code (other than a foreign partnership or foreign
pass-through entity), unless (with respect to every property owned by the
Company and each partnership or pass-through entity in which the Company has a
direct or indirect beneficial interest) such Person is a foreign person or
entity that is subject to U.S. federal tax on more than fifty percent (50%) of
the gross income for each taxable year derived by such Person from the use of
such property and thus qualifies for the exception of Section 168(h)(2)(B) of
the Code, (h) any organization which is exempt from tax imposed by the Code
(including any former tax-exempt organization within the meaning of Section
168(h)(2)(E) of the Code and any “tax-exempt controlled entity” within the
meaning of Section 168(h)(6)(F)(iii) of the Code if such entity has not made the
election under Section 168(h)(6)(F)(ii) of the Code for all applicable taxable
years), or (i) any partnership or pass-through entity, as such terms are used in
Section 168(h)(6)(E) of the Code and the Section 1603 Program Guidance
(including a disregarded entity or a foreign partnership or a foreign
pass-through entity, but excluding a “real estate investment trust” as defined
in Section 856(a) of the Code and a cooperative organization described in
Section 1381(a) of the Code, neither of which shall constitute a pass-through
entity for purposes of this clause (i)), any direct or indirect partner (or
other holder of an equity or profits interest) of which is described in any of
clauses (a) through (h) above unless such Person owns such direct or indirect
interest in the partnership or pass-through entity through a taxable C
corporation (as that term is used in the Section 1603 Program Guidance) that
either (i) is not a “tax-exempt controlled entity” within the meaning of Section
168(h)(6)(F)(iii) of the Code or (ii) is a “tax-exempt controlled entity” that
has made an election under Section 168(h)(6)(F)(ii) of the Code for all
applicable taxable years.”
 
“Economic Risk of Loss” has the meaning set forth in Section 5.1(b)(vi).
 
“Effective Date” has the meaning set forth in the preamble of this Agreement.
 
“Equity Securities” means, as applicable, (i) any capital stock, limited
liability company or membership interests, partnership interests, or other
equity interest, (ii) any securities directly or indirectly convertible into or
exchangeable for any capital stock, limited liability company or membership
interests, partnership interests, or other equity interest or containing any
profit participation features, (iii) any rights or options directly or
indirectly to subscribe for or to purchase any capital stock, limited liability
company or membership interests, partnership interest, other equity interest or
securities containing any profit participation features or to subscribe for or
to purchase any securities directly or indirectly convertible into or
exchangeable for any capital stock, limited liability company or membership
interests, partnership interest, other equity interests or securities containing
any profit participation features, (iv) any equity appreciation rights, phantom
equity rights or other similar rights, or (v) any Equity Securities issued or
issuable with respect to the securities referred to in clauses (i) through (iv)
above in connection with a combination, recapitalization, merger, consolidation
or other reorganization.
 
“Estimated Incremental Quarterly Tax Amount” has the meaning set forth in
Section 4.6.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder as in effect from time to time.
 
“Existing Units” has the meaning set forth in the recitals of this Agreement.
 
“Fair Market Value” means, with respect to any assets or securities, the fair
market value for such assets or securities as determined in good faith by the
Managing Member in its sole discretion.
 
“First Target Distribution” means $0.93 per share of Class A Common Stock,
subject to adjustment in accordance with Section 4.5.
 
4
 

--------------------------------------------------------------------------------



“Fiscal Year” means the fiscal year of the Company, which shall end on December
31 of each calendar year unless, for United States federal income tax purposes,
another fiscal year is required. The Company shall have the same fiscal year for
United States federal income tax purposes and for accounting purposes.
 
“GAAP” means accounting principles generally accepted in the United States of
America as in effect as of the applicable date of determination.
 
“HSR Act” has the meaning set forth in Section 7.2(f).
 
“IDR” means a non-voting Membership Interest that will confer upon the holder
thereof only the rights and obligations specifically provided in this Agreement
with respect to such IDR and to the holder of such IDR (and no other rights
otherwise available to or other obligations of a holder of a Membership
Interest). Notwithstanding anything in this Agreement to the contrary, the
holder of an IDR shall not be entitled to vote such IDR on any matter except as
may otherwise be required by law or provided for in this Agreement.
 
“Income” means individual items of Company income and gain determined in
accordance with the definitions of Net Income and Net Loss.
 
“Incremental Income Taxes” has the meaning set forth in Section 4.6.
 
“Indemnitees” means (a) any Person who is or was a member, partner, shareholder,
director, officer, fiduciary or trustee of the Company, the Managing Member or
any other Affiliate of the Company, (b) any Person who is or was serving at the
request of the Managing Member as an officer, director, member, partner,
fiduciary or trustee of another Person, in each case, acting in such capacity
(provided that a Person shall not be an Indemnitee by reason of providing, on a
fee-for-services basis, trustee, fiduciary or custodial services) and (c) any
Person the Managing Member designates as an “Indemnitee” for purposes of this
Agreement.
 
“Independent Conflicts Committee” means the Conflicts Committee of the board of
directors of TERP Inc.
 
“Initial Agreement” has the meaning set forth in the recitals hereof.
 
“Loss” means individual items of Company loss and deduction determined in
accordance with the definitions of Net Income and Net Loss.
 
“Managing Member” means, initially, TERP Inc. (and any assignee to which the
managing member of the Company Transfers all Units held by such managing member
of the Company that is admitted to the Company as the managing member of the
Company), in its capacity as the managing member of the Company.
 
“Master Services Agreement” means the Master Services Agreement, dated as of
October 16, 2017, by and between Brookfield, certain of its Affiliates, and TERP
Inc., the Company and TerraForm Power Operating, LLC, as may be modified,
amended, supplemented and restated from time to time.
 
“Member” means each Person listed on the Schedule of Members on the date hereof
(including the Managing Member) and each other Person who is hereafter admitted
as a Member in accordance with the terms of this Agreement and the Act. Any
reference in this Agreement to any Member shall include such Member’s Successors
in Interest to the extent such Successors in Interest have become Substituted
Members in accordance with the provisions of this Agreement.
 
“Member Nonrecourse Debt” has the meaning set forth for the term “partner
nonrecourse debt” in Treasury Regulations Section 1.704-2(b)(4).
 
“Member Nonrecourse Debt Minimum Gain” has the meaning set forth for the term
“partner nonrecourse debt minimum gain” in Treasury Regulations Section
1.704-2(i)(2).
 
“Member Nonrecourse Deduction” has the meaning set forth for the term “partner
nonrecourse deduction” in Treasury Regulation Section 1.704-2(i)(1).
 
“Membership Interests” means, collectively, the limited liability company
interests of the Members in the Company as represented by Units and IDRs.
 
“Membership Interest Certificate” has the meaning set forth in Section
3.7(b)(i).
 
5
 

--------------------------------------------------------------------------------



“Net Income” means, for any taxable year, the excess, if any, of the Company’s
items of income and gain for such taxable year over the Company’s items of loss
and deduction for such taxable year. The items included in the calculation of
Net Income shall be determined in accordance with Section 3.3(b) and shall not
include any items specially allocated under Section 5.1(b).
 
“Net Loss” means, for any taxable year, the excess, if any, of the Company’s
items of loss and deduction for such taxable year over the Company’s items of
income and gain for such taxable year. The items included in the calculation of
Net Loss shall be determined in accordance with Section 3.3 and shall not
include any items specially allocated under Section 5.1(b).
 
“Nonrecourse Deductions” means any and all items of loss, deduction, or
expenditure (including, without limitation, any expenditure described in Section
705(a)(2)(B) of the Code) that, in accordance with the principles of Treasury
Regulations Section 1.704-2(b), are attributable to a Nonrecourse Liability.
 
“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.752-1(a)(2).
 
“Offer Notice” has the meaning set forth in Section 3.8.
 
“Officer” means each Person designated as an officer of the Company pursuant to
and in accordance with the provisions of Section 6.2, subject to any resolution
of the Managing Member appointing such Person as an officer of the Company or
relating to such appointment.
 
“Percentage Interest” means, with respect to any Member as of any date of
determination, the product obtained by multiplying 100% by the quotient obtained
by dividing the number of Units held by such Member by the total number of all
outstanding Units.
 
“Person” means any individual, partnership, corporation, limited liability
company, joint venture, trust, association or other unincorporated organization
or other entity, including any government or any agency or political subdivision
thereof.
 
“Prior Agreement” has the meaning set forth in the recitals hereof.
 
“Proceeding” has the meaning set forth in Section 6.4(a).
 
“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Company.
 
“Required Allocations” has the meaning set forth in Section 5.1(b)(ix)(A).
 
“ROFR Election Period” has the meaning set forth in Section 3.8.
 
“Schedule of Members” has the meaning set forth in Section 3.1(b).
 
“Second Target Distribution” means $1.05 per share of Class A Common Stock,
subject to adjustment in accordance with Section 4.5.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder as in effect from time to time.
 
“Settlement Agreement” has the meaning set forth in the recitals hereof.
 
“Sponsor” has the meaning set forth in the recitals hereof.
 
“Sponsor Line Agreement” means the senior secured credit line agreement entered
into by TERP Inc., Brookfield and Brookfield Finance Luxembourg S.À R.L., dated
as of October 16, 2017.
 
“Sponsor Transaction Agreement” has the meaning set forth in the recitals
hereof.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof that is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed
 
6
 

--------------------------------------------------------------------------------



to have a majority ownership interest in a limited liability company,
partnership, association or other business entity (other than a corporation) if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall control the management of any such limited liability company, partnership,
association or other business entity. For purposes hereof, references to a
“Subsidiary” of any Person shall be given effect only at such times that such
Person has one or more Subsidiaries and, unless otherwise indicated, the term
“Subsidiary” refers to a Subsidiary of the Company.
 
“Substituted Member” means a Person who is admitted as a Member to the Company
pursuant to Section 7.4 with all the rights of a Member and who is shown as a
Member on the Schedule of Members.
 
“Successor in Interest” means any (i) trustee, custodian, receiver or other
Person acting in any Bankruptcy or reorganization proceeding with respect to,
(ii) assignee for the benefit of the creditors of, or (iii) trustee or receiver,
or current or former officer, director or partner, or other fiduciary acting for
or with respect to the dissolution, liquidation or termination of.
 
“SunEdison” has the meaning set forth in the recitals hereof.
 
“SunEdison Holdings” has the meaning set forth in the recitals hereof.
 
“SUNE IDR Holders” has the meaning set forth in the recitals hereof
 
“Target Distributions” means the First Target Distribution and the Second Target
Distribution.
 
“Tax Matters Member” has the meaning set forth in Section 8.4(d).
 
“Transfer” means sell, assign, convey, contribute, distribute, give, or
otherwise transfer, whether directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, or any act of the foregoing,
including any Transfer upon foreclosure of any pledge, encumbrance,
hypothecation or mortgage. The terms “Transferee,” “Transferor,” “Transferred,”
“Transferring Member,” “Transferor Member,” and other forms of the word
“Transfer” shall have the correlative meanings.
 
“Transferring Holder” has the meaning set forth in Section 3.8.
 
“Treasury Regulations” means the regulations, including temporary regulations,
promulgated by the United States Treasury Department under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).
 
“Units” means the Class A Units and any other series of limited liability
company interests in the Company denominated as “Units” that is established in
accordance with this Agreement, which shall constitute limited liability company
interests in the Company as provided in this Agreement and under the Act,
entitling the holders thereof to the relative rights, title and interests in the
profits, losses, deductions and credits of the Company at any particular time as
set forth in this Agreement, and any and all other benefits to which a holder
thereof may be entitled as a Member as provided in this Agreement, together with
the obligations of such Member to comply with all terms and provisions of this
Agreement.
 
“Unrealized Gain” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Fair Market Value of such
property as of such date (as determined under Section 3.3(c)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 3.3(c) as of such date).
 
“Unrealized Loss” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to Section
3.3(c) as of such date) over (b) the Fair Market Value of such property as of
such date (as determined under Section 3.3(c)).
 
Section 1.2 Other Definitions. Other terms defined herein have the meanings so
given them.
 
Section 1.3 Construction. Whenever the context requires, the gender of all words
used in this Agreement includes the masculine, feminine, and neuter. All
references to Articles and Sections refer to articles and sections of this
Agreement, all references to “including” shall be construed as meaning
“including without limitation” and all references to Exhibits are to Exhibits
attached to this Agreement, each of which is made a part for all purposes.
 
7
 

--------------------------------------------------------------------------------



ARTICLE II
ORGANIZATIONAL AND OTHER MATTERS
 
Section 2.1 Formation. The Company was formed as a Delaware limited liability
company on February 14, 2014 under the Act by executing the Limited Liability
Company Agreement of TerraForm Power, LLC, which was amended and restated on
March 24, 2014, amended and restated on July 23, 2014 and further amended from
time to time prior to the Effective Date. The Members agree to continue the
Company as a limited liability company under the Act, upon the terms and subject
to the conditions set forth in this Agreement. The rights, powers, duties,
obligations and liabilities of the Members shall be determined pursuant to the
Act and this Agreement. This Agreement is the “limited liability company
agreement” of the Company within the meaning of Section 18-101(7) of the Act. To
the extent that this Agreement is inconsistent in any respect with the Act, this
Agreement shall, to the extent permitted by the Act, control.
 
Section 2.2 Name. The name of the Company is “TerraForm Power, LLC” and the
business of the Company shall be conducted under that name, or under any other
name adopted by the Managing Member in accordance with the Act. Subject to the
Act, the Managing Member may change the name of the Company (and amend this
Agreement to reflect such change) at any time and from time to time without the
consent of any other Person. Prompt notification of any such change shall be
given to all Members.
 
Section 2.3 Limited Liability. The debts, obligations and liabilities of the
Company, whether arising in contract, tort or otherwise, shall be the debts,
obligations and liabilities solely of the Company, and a Member shall not be
obligated personally for any of such debts, obligations or liabilities solely by
reason of being a Member.
 
Section 2.4 Registered Office; Registered Agent; Principal Office in the United
States; Other Offices. The registered office of the Company in the State of
Delaware shall be the initial registered office designated in the Certificate or
such other office (which need not be a place of business of the Company) as the
Managing Member may designate from time to time in the manner provided by law.
The registered agent of the Company in the State of Delaware shall be the
initial registered agent designated in the Certificate or such other Person or
Persons as the Managing Member may designate from time to time in the manner
provided by law. The registered office of the Company in the United States shall
be at the place specified in the Certificate, or such other place(s) as the
Managing Member may designate from time to time. The Company may have such other
offices as the Managing Member may determine appropriate.
 
Section 2.5 Purpose; Powers. The Company may carry on any lawful business,
purpose or activity permitted by the Act. The Company may engage in any and all
activities necessary, desirable or incidental to the accomplishment of the
foregoing. Subject to the provisions of this Agreement and except as prohibited
by the Act, (i) the Company may, with the approval of the Managing Member, enter
into and perform any and all documents, agreements and instruments, all without
any further act, vote or approval of any Member and (ii) the Managing Member may
authorize any Person (including any Member or Officer) to enter into and perform
any document on behalf of the Company.
 
Section 2.6 Existing and Good Standing; Foreign Qualification. The Managing
Member may take all action which may be necessary or appropriate (i) for the
continuation of the Company’s valid existence as a limited liability company
under the laws of the State of Delaware (and of each other jurisdiction in which
such existence is necessary to enable the Company to conduct the business in
which it is engaged) and (ii) for the maintenance, preservation and operation of
the business of the Company in accordance with the provisions of this Agreement
and applicable laws and regulations. The Managing Member may file or cause to be
filed for recordation in the office of the appropriate authorities of the State
of Delaware, and in the proper office or offices in each other jurisdiction in
which the Company is formed or qualified, such certificates (including
certificates of limited liability companies and fictitious name certificates)
and other documents as are required by the applicable statutes, rules or
regulations of any such jurisdiction or as are required to reflect the identity
of the Members and the amounts of their respective capital contributions. Each
Member shall execute, acknowledge, swear to and deliver all certificates and
other instruments conforming to this Agreement that are necessary or appropriate
to qualify, or, as appropriate, to continue or terminate such qualification of,
the Company as a foreign limited liability company in all such jurisdictions in
which the Company may conduct business.
 
8
 

--------------------------------------------------------------------------------



Section 2.7 Term. The Company commenced on the date the Certificate was filed
with the Secretary of State of the State of Delaware, and shall continue in
existence until it is liquidated or dissolved in accordance with this Agreement
and the Act.
 
Section 2.8 No State Law Partnership.
 
(a) The Members intend that the Company shall not be a partnership (including a
limited partnership) or joint venture, and that no Member or Officer shall be a
partner or joint venturer of any other Member or Officer by virtue of this
Agreement, for any purposes other than as is set forth in the following sentence
of this Section 2.8(a), and this Agreement shall not be construed to the
contrary. The Members intend that the Company shall be treated as a partnership
for federal and, if applicable, state or local income tax purposes, as of the
date TERP Inc. first becomes a Member, and each Member, Assignee and the Company
shall file all tax returns and shall otherwise take all tax and financial
reporting positions in a manner consistent with such treatment. Neither the
Company nor any Member shall take any action inconsistent with such treatment.
 
(b) So long as the Company is treated as a partnership for federal income tax
purposes, to ensure that Units are not traded on an established securities
market within the meaning of Treasury Regulations Section 1.7704- 1(b) or
readily tradable on a secondary market or the substantial equivalent thereof
within the meaning of Regulations Section 1.7704-1(c), notwithstanding anything
to the contrary contained herein, (i) the Company shall not participate in the
establishment of any such market or the inclusion of its Units thereon, and (ii)
the Company shall not recognize any Transfer made on any such market by: (A)
redeeming the Transferor Member (in the case of a redemption or repurchase by
the Company); or (B) admitting the Transferee as a Member or otherwise
recognizing any rights of the Transferee, such as a right of the Transferee to
receive Company distributions (directly or indirectly) or to acquire an interest
in the capital or profits of the Company.
 
Section 2.9 Admission. Brookfield IDR Holder is hereby admitted as a Member of
the Company upon its execution of a counterpart signature page to this Agreement
and, as of the date hereof, the Members of the Company are TERP Inc. and
Brookfield IDR Holder.
 
ARTICLE III
MEMBERS; CAPITALIZATION
 
Section 3.1 Members; Units.
 
(a) Limited Liability Company Interests. Interests in the Company shall be
represented by Units, or such other Equity Securities in the Company, or such
other Company securities, in each case as the Managing Member may establish in
its sole discretion in accordance with the terms hereof. As of the Effective
Date, the Units are comprised of one Class: “Class A Units.”
 
(b) Schedule of Units; Schedule of Members. The Company shall maintain a
schedule setting forth (i) the name and address of each Member, (ii) the number
of Units (by Class) and/or percentage of IDRs owned of record by such Member,
(iii) the aggregate number of outstanding Units by Class (including rights,
options or warrants convertible into or exchangeable or exercisable for Units),
and (iv) the aggregate amount of cash Capital Contributions that have been made
by each of the Members and the Fair Market Value of any property other than cash
contributed by each of the Members with respect to such Units (including, if
applicable, a description and the amount of any liability assumed by the Company
or to which Contributed Property is subject) (such schedule, the “Schedule of
Members”). The Schedule of Members shall be the definitive record of ownership
of each Unit or other Equity Security in the Company and all relevant
information with respect to each Member. The Company shall be entitled to
recognize the exclusive right of a Person registered on its records as the owner
of Units or other Equity Securities in the Company for all purposes and shall
not be bound to recognize any equitable or other claim to or interest in Units
or other Equity Securities in the Company on the part of any other Person,
whether or not it shall have express or other notice thereof, except as
otherwise provided by the Act.
 
(c) Class A Units. Class A Units shall only be issuable to TERP Inc. The
Schedule of Members sets forth the identity of all Class A Members and the
number of Class A Units held by each Class A Member.
 
(d) Disqualified Persons. Each Member hereby represents, warrants and
acknowledges to the Company that such Member is not a Disqualified Person. Each
Member hereby agrees that such Member shall not become a Disqualified Person and
such Member shall deliver to the Company, on the last day of each calendar
quarter, a Section 1603 Certification in the form set forth in Exhibit B.
 
9
 

--------------------------------------------------------------------------------



Section 3.2 Authorization and Issuance of Additional Units.
 
(a) Subject to the limitations on issuing additional Units set forth in this
Agreement (including Section 7.4) and any applicable listing exchange
requirements, the Managing Member, with the vote or consent of the holders of a
majority in interest of the IDRs (other than in the case of an issuance of
additional Class A Units), may issue additional Classes of Units, other Equity
Securities in the Company or other Company securities from time to time with
such rights, obligations, powers, designations, preferences and other terms,
which may be different from, including senior to, any then existing or future
Classes of Units, other Equity Securities in the Company or other Company
securities, as the Managing Member shall determine from time to time, with the
vote or consent of the holders of a majority in interest of the IDRs, including
(i) the right of such Units, other Equity Securities in the Company or other
Company securities to share in Net Income and Net Loss or items thereof, (ii)
the right of such Units, other Equity Securities in the Company or other Company
securities to share in Company distributions, (iii) the rights of such Units,
other Equity Securities or other Company securities upon dissolution and
liquidation of the Company, (iv) whether, and the terms and conditions upon
which, the Company may or shall be required to redeem such Units, other Equity
Securities in the Company or other Company securities (including sinking fund
provisions), (v) whether such Units, other Equity Securities in the Company or
other Company securities are issued with the privilege of conversion or exchange
and, if so, the terms and conditions of such conversion or exchange, (vi) the
terms and conditions upon which such Units, other Equity Securities in the
Company or other Company securities will be issued, evidenced by certificates or
assigned or transferred, (vii) the terms and conditions of the issuance of such
Units, other Equity Securities in the Company or other Company securities
(including, without limitation, the amount and form of consideration, if any, to
be received by the Company in respect thereof, the Managing Member being
expressly authorized, in its sole discretion, to cause the Company to issue
Units, other Equity Securities in the Company or other Company securities for
less than Fair Market Value), and (viii) the right, if any, of the holder of
such Units, other Equity Securities in the Company or other Company securities
to vote on Company matters, including matters relating to the relative
designations, preferences, rights, powers and duties of such Units, other Equity
Securities in the Company or other Company securities. The Managing Member, with
the vote or consent of each holder of an IDR, but subject to Section 3.1(c) and
any applicable listing exchange requirements, is authorized (i) to issue any
Units, other Equity Securities in the Company or other Company securities of any
such newly established Class, and (ii) to amend this Agreement to reflect the
creation of any such new series, the issuance of Units, other Equity Securities
in the Company or other Company securities of such series, and the admission of
any Person as a Member which has received Units or other Equity Securities of
any such Class, in accordance with this Section 3.2, Section 7.4 and Section
9.4. Except as expressly provided in this Agreement to the contrary, any
reference to “Units” shall include the Class A Units and any other series of
Units that may be established in accordance with this Agreement.
 
(b) If TERP Inc. issues another class or series of equity securities (other than
Class A Common Stock), the Company shall authorize and issue in accordance with
Section 3.2(b)(i) of this Agreement, and TERP Inc. will use the net proceeds
therefrom to purchase, an equal number of membership interests with
designations, preferences and other rights and terms that are substantially the
same as those of TERP Inc.’s newly-issued equity securities.
 
(c) In the event TERP Inc. issues shares of Class A Common Stock that are
subject to forfeiture or cancellation (e.g., restricted stock), the
corresponding Class A Unit will be issued subject to similar forfeiture or
cancellation provisions.
 
(d) In the event TERP Inc. elects to redeem any shares of its Class A Common
Stock or any other class or series of its equity securities for cash, the
Company will, immediately prior to such redemption, redeem an equal number of
Class A Units or any other Units of the corresponding classes or series, upon
the same terms and for the same price as the shares of Class A Common Stock or
other equity securities of TERP Inc. so redeemed.
 
Section 3.3 Capital Account.
 
(a) The Managing Member shall maintain for each Member owning Units a separate
Capital Account with respect to such Units in accordance with the rules of
Treasury Regulations Section 1.704-1(b)(2)(iv). Such Capital Account shall be
increased by (i) the amount of all Capital Contributions made to the Company
with respect to such Units pursuant to this Agreement and (ii) all items of
Company income and gain (including, without limitation, income and gain exempt
from tax) computed in accordance with Section 3.3(b) and allocated
 
10
 

--------------------------------------------------------------------------------



with respect to such Units pursuant to Section 5.1, and decreased by (x) the
amount of cash or Fair Market Value of all actual and deemed distributions of
cash or property made with respect to such Units pursuant to this Agreement and
(y) all items of Company deduction and loss computed in accordance with Section
3.3(b) and allocated with respect to such Units pursuant to Section 5.1. The
foregoing provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Treasury Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Treasury Regulations. In the event the Managing Member shall determine
that it is prudent to modify the manner in which the Capital Accounts or any
adjustments thereto (including, without limitation, adjustments relating to
liabilities which are secured by contributed or distributed property or which
are assumed by the Company or any Members) are computed in order to comply with
such Treasury Regulations, the Managing Member, without the consent of any other
Person, may make such modification, notwithstanding the terms of this Agreement;
provided that it is not likely to have a material effect on the amounts
distributed or distributable to any Person pursuant to Article VII hereof upon
the dissolution of the Company. The Managing Member, without the consent of any
other Person, also shall (i) make any adjustments, notwithstanding the terms of
this Agreement, that are necessary or appropriate to maintain equality among the
Capital Accounts of the Members and the amount of capital reflected on the
Company’s balance sheet, as computed for book purposes, in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate
modifications, notwithstanding the terms of this Agreement, in the event
unanticipated events might otherwise cause this Agreement not to comply with
Treasury Regulations Section 1.704-1(b).
 
(b) For purposes of computing the amount of any item of income, gain, loss or
deduction, which is to be allocated pursuant to Article V and is to be reflected
in the Members’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including,
without limitation, any method of depreciation, cost recovery or amortization
used for that purpose); provided, that:
 
(i) Solely for purposes of this Section 3.3, the Company shall be treated as
owning directly its proportionate share (as determined by the Managing Member)
of all property owned by any partnership, limited liability company,
unincorporated business or other entity or arrangement that is classified as a
partnership or disregarded entity for federal income tax purposes, of which the
Company is, directly or indirectly, a partner (in the case of a partnership) or
owner (in the case of a disregarded entity).
 
(ii) Except as otherwise provided in Treasury Regulations Section
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any election under Section 754 of the
Code which may be made by the Company and, as to those items described in
Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes. To the extent an
adjustment to the adjusted tax basis of any Company asset pursuant to Section
734(b) or 743(b) of the Code is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment in the Capital Accounts shall be treated
as an item of gain or loss.
 
(iii) Any income, gain or loss attributable to the taxable disposition of any
Company property shall be determined as if the adjusted basis of such property
as of such date of disposition were equal in amount to the Company’s Carrying
Value with respect to such property as of such date.
 
(iv) In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined in the manner described in Treasury
Regulations Section 1.704-1(b)(2)(iv)(g)(3) as if the adjusted basis of such
property on the date it was acquired by the Company were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 3.3(c) to the
Carrying Value of any Adjusted Property that is subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined in
the manner described in Treasury Regulations Sections 1.704-1(b)(2)(iv)(g)(3)
and 1.704-3(a)(6)(i) as if the adjusted basis of such property were equal to the
Carrying Value of such property immediately following such adjustment; provided,
however, that, if the asset has a zero adjusted basis for federal income tax
purposes, depreciation, cost recovery or amortization deductions shall be
determined using any method that the Managing Member may adopt.
 
11
 

--------------------------------------------------------------------------------



(c) If a Member Transfers an interest in the Company to a new or existing
Member, the Transferee Member shall succeed to that portion of the Transferor’s
Capital Account that is attributable to the Transferred interest. Any reference
in this Agreement to a Capital Contribution of, or distribution to, a Member
that has succeeded any other Member shall include any Capital Contributions or
distributions previously made by or to the former Member on account of the
interest of such former Member Transferred to such successor Member. In
addition, the following shall apply:
 
(i) In accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(f), on an
issuance of additional Units for cash or Contributed Property, the Capital
Account of all Members and the Carrying Value of each Company property
immediately prior to such issuance shall be adjusted upward or downward to
reflect any Unrealized Gain or Unrealized Loss attributable to such Company
property, as if such Unrealized Gain or Unrealized Loss had been recognized on
an actual sale of each such property immediately prior to such issuance and had
been allocated to the Members at such time pursuant to Section 5.1 in the same
manner as a corresponding item of gain or loss actually recognized during such
period would have been allocated. In determining such Unrealized Gain or
Unrealized Loss, the aggregate cash amount and Fair Market Value of all Company
assets (including, without limitation, cash or cash equivalents) immediately
prior to the issuance of additional Units shall be determined by the Managing
Member using such method of valuation as it may adopt; provided, however, that
the Managing Member, in arriving at such valuation, must take fully into account
the Fair Market Value of the Units of all Members at such time. The Managing
Member shall allocate such aggregate value among the assets of the Company (in
such manner as it determines) to arrive at a Fair Market Value for individual
properties.
 
(ii) In accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Member of any
Company property (other than a distribution of cash that is not in redemption or
retirement of a Unit), the Capital Accounts of all Members and the Carrying
Value of all Company property shall be adjusted upward or downward to reflect
any Unrealized Gain or Unrealized Loss attributable to such Company property, as
if such Unrealized Gain or Unrealized Loss had been recognized in a sale of such
property immediately prior to such distribution for an amount equal to its Fair
Market Value, and had been allocated to the Members, at such time, pursuant to
Section 5.1 in the same manner as a corresponding item of gain or loss actually
recognized during such period would have been allocated. In determining such
Unrealized Gain or Unrealized Loss, the aggregate cash amount and Fair Market
Value of all Company assets (including, without limitation, cash or cash
equivalents) immediately prior to a distribution shall (A) in the case of an
actual distribution that is not made pursuant to Article VII or in the case of a
deemed distribution, be determined and allocated in the same manner as that
provided in Section 3.3(c) or (B) in the case of a liquidating distribution
pursuant to Article VII, be determined and allocated by the Person winding up
the Company pursuant to Section 7.2(c) using such method of valuation as it may
adopt.
 
(iii) The Managing Member may make the adjustments described in this Section
3.3(c) in the manner set forth herein if the Managing Member determines that
such adjustments are necessary or useful to effectuate the intended economic
arrangement among the Members, including Members who received Units in
connection with the performance of services to or for the benefit of the Company
(provided that any such adjustment that adversely affects a Member may only be
made with the express written consent of such Member).
 
(d) Notwithstanding anything expressed or implied to the contrary in this
Agreement, in the event the Managing Member shall determine, in its sole and
absolute discretion, that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto, are computed in order to
effectuate the intended economic sharing arrangement of the Members, the
Managing Member may make such modification,(provided that any such modification
that adversely affects a Member may only be made with the express written
consent of such Member).
 
Section 3.4 No Withdrawal. No Person shall be entitled to withdraw any part of
such Person’s Capital Contributions or Capital Account or to receive any
distribution from the Company, except as expressly provided herein.
 
12
 

--------------------------------------------------------------------------------



Section 3.5 Loans From Members. Loans by Members to the Company shall not be
considered Capital Contributions. If any Member shall loan funds to the Company,
then the making of such loans shall not result in any increase in the Capital
Account balance of such Member. The amount of any such loans shall be a debt of
the Company to such Member and shall be payable or collectible in accordance
with the terms and conditions upon which such loans are made.
 
Section 3.6 No Right of Partition. To the fullest extent permitted by law, no
Member shall have the right to seek or obtain partition by court decree or
operation of law of any property of the Company or any of its Subsidiaries or
the right to own or use particular or individual assets of the Company or any of
its Subsidiaries, or, except as expressly contemplated by this Agreement, be
entitled to distributions of specific assets of the Company or any of its
Subsidiaries.
 
Section 3.7 Non-Certification of Units and IDRs; Legend; Units are Securities.
 
(a) Units shall be issued in non-certificated form; provided that the Managing
Member may cause the Company to issue certificates to a Member representing the
Units or IDRs held by such Member.
 
(b) If the Managing Member determines that the Company shall issue certificates
representing Units or IDRs to any Member, the following provisions of this
Section 3.7 shall apply:
 
(i) The Company shall issue one or more certificates in the name of such Person
in such form as it may approve, subject to Section 3.7(b)(ii) (a “Membership
Interest Certificate”), which shall evidence the ownership of the Units or IDRs
represented thereby. Each such Membership Interest Certificate shall be
denominated in terms of the number of Units or percentage of IDRs evidenced by
such Membership Interest Certificate and shall be signed by the Managing Member
or an Officer on behalf of the Company.
 
(ii) Each Membership Interest Certificate shall bear a legend substantially in
the following form:
 
THIS CERTIFICATE EVIDENCES [AN][A] [INCENTIVE DISTRIBUTION RIGHT/UNIT]
REPRESENTING AN INTEREST IN TERRAFORM POWER, LLC AND SHALL CONSTITUTE A
“SECURITY” WITHIN THE MEANING OF, AND SHALL BE GOVERNED BY, (I) ARTICLE 8 OF THE
UNIFORM COMMERCIAL CODE (INCLUDING SECTION 8- 102(A)(15) THEREOF) AS IN EFFECT
FROM TIME TO TIME IN THE STATE OF DELAWARE, AND (II) THE CORRESPONDING
PROVISIONS OF THE UNIFORM COMMERCIAL CODE OF ANY OTHER APPLICABLE JURISDICTION
THAT NOW OR HEREAFTER SUBSTANTIALLY INCLUDES THE 1994 REVISIONS TO ARTICLE 8
THEREOF AS ADOPTED BY THE AMERICAN LAW INSTITUTE AND THE NATIONAL CONFERENCE OF
COMMISSIONERS ON UNIFORM STATE LAWS AND APPROVED BY THE AMERICAN BAR ASSOCIATION
ON FEBRUARY 14, 1995.
 
THE LIMITED LIABILITY COMPANY INTERESTS IN TERRAFORM POWER, LLC HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), THE SECURITIES LAWS OF ANY STATE OR ANY OTHER APPLICABLE SECURITIES LAWS
AND ARE BEING SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH INTERESTS MAY NOT BE
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY
TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES
LAWS OF ANY STATE AND ANY OTHER APPLICABLE SECURITIES LAWS; (II) THE TERMS AND
CONDITIONS OF THE LIMITED LIABILITY COMPANY AGREEMENT (AS DEFINED BELOW); AND
(III) ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BETWEEN THE MANAGING
MEMBER AND THE APPLICABLE MEMBER. THE LIMITED LIABILITY COMPANY INTERESTS MAY
NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS, THE LIMITED
LIABILITY COMPANY AGREEMENT AND ANY OTHER TERMS AND CONDITIONS AGREED TO IN
WRITING BY THE MANAGING MEMBER AND THE APPLICABLE MEMBER. THEREFORE, PURCHASERS
AND OTHER TRANSFEREES OF SUCH LIMITED LIABILITY COMPANY INTERESTS WILL BE
REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN INDEFINITE
PERIOD OF TIME. THE INTERESTS IN TERRAFORM POWER, LLC REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN THE SECOND
AMENDED AND RESTATED LIMITED LIABILITY
 
13
 

--------------------------------------------------------------------------------



COMPANY AGREEMENT OF TERRAFORM POWER, LLC, DATED AS OF OCTOBER 16, 2017, BY AND
AMONG EACH OF THE MEMBERS FROM TIME TO TIME PARTY THERETO, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME (THE “LIMITED LIABILITY COMPANY AGREEMENT”).
 
(iii) Each Unit and IDR shall constitute a “security” within the meaning of, and
shall be governed by, (i) Article 8 of the Uniform Commercial Code (including
Section 8-102(a)(15) thereof) as in effect from time to time in the State of
Delaware, and (ii) the corresponding provisions of the Uniform Commercial Code
of any other applicable jurisdiction that now or hereafter substantially
includes the 1994 revisions to Article 8 thereof as adopted by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws and
approved by the American Bar Association on February 14, 1995.
 
(iv) The Company shall issue a new Membership Interest Certificate in place of
any Membership Interest Certificate previously issued if the holder of the Units
or IDRs represented by such Membership Interest Certificate, as reflected on the
books and records of the Company:
 

 
(A)
makes proof by affidavit, in form and substance satisfactory to the Company,
that such previously issued Membership Interest Certificate has been lost,
stolen or destroyed;

 

 
(B)
requests the issuance of a new Membership Interest Certificate before the
Company has notice that such previously issued Membership Interest Certificate
has been acquired by a purchaser for value in good faith and without notice of
an adverse claim;

 

 
(C)
if requested by the Company, delivers to the Company such security, in form and
substance satisfactory to the Company, as the Managing Member may direct, to
indemnify the Company against any claim that may be made on account of the
alleged loss, destruction or theft of the previously issued Membership Interest
Certificate; and

 

 
(D)
satisfies any other reasonable requirements imposed by the Company.

 
(v) Upon a Member’s Transfer in accordance with the provisions of this Agreement
of any or all Units represented by a Membership Interest Certificate, the
Transferee of such Units shall deliver such Membership Interest Certificate,
duly endorsed for Transfer by the Transferee, to the Company for cancellation,
and the Company shall thereupon issue a new Membership Interest Certificate to
such Transferee for the number of Units or percentage of IDRs being Transferred
and, if applicable, cause to be issued to such Transferring Member a new
Membership Interest Certificate for the number of Units or percentage of IDRs
that were represented by the canceled Membership Interest Certificate and that
are not being Transferred.
 
Section 3.8 Transferability of IDRs. Except for a Transfer to Brookfield or a
Controlled Affiliate of Brookfield that is not a Disqualified Person and is not
the sole remaining partner of the Company for U.S. tax purposes, at least 30
Business Days prior to making any Transfer of any IDRs, the Transferring holder
thereof (the “Transferring Holder”) shall give written notice (an “Offer
Notice”) to the Company. The Offer Notice shall disclose in reasonable detail
the amount of IDRs to be Transferred, the price of the IDRs being Transferred,
the other terms and conditions of the Transfer and the identity, background and
ownership (if applicable) of the proposed Transferee(s), and the Offer Notice
shall constitute a binding offer to sell such IDRs described therein to the
Company on the terms and conditions provided in this Section 3.8. The Company
may elect to purchase (directly or through a designee) all (but not less than
all) of the IDRs to be Transferred upon the same terms and conditions as those
set forth in the Offer Notice by giving written notice of such election to the
Transferring Holder within 20 Business Days after the Offer Notice has been
given to the Company (the “ROFR Election Period”). If the Company has not
elected during the ROFR Election Period to purchase all of the IDRs specified in
the Offer Notice, the Transferring Holder may Transfer the IDRs specified in the
Offer Notice to the Transferee(s) specified therein at a price and on terms no
more favorable to the Transferee(s) thereof than specified in the Offer Notice
during the 30-day period immediately following the ROFR Election Period. Any
IDRs not Transferred within such 30-day period shall again be subject to the
provisions of this Section 3.8 with respect to any subsequent Transfer. If the
Company has elected during the ROFR Election Period to purchase IDRs from the
Transferring Holder hereunder, the Transfer of such IDRs shall be consummated as
soon as practicable after the election notice(s) have been given to the
Transferring Holder, but in any event within 30 days after the expiration of the
ROFR Election Period. The purchase price specified in any Offer Notice shall be
 
14
 

--------------------------------------------------------------------------------



payable solely in cash at the closing of the transaction. In no event may any
IDRs be issued or transferred to a Disqualified Person or to the sole remaining
partner of the Company for U.S. tax purposes. Any Transferee to whom IDRs are
Transferred in accordance with this Section 3.8 (including Controlled Affiliates
of Brookfield) shall be admitted as a Member in accordance with Section 7.4. The
provisions of this Section 3.8 shall not prohibit Brookfield (or its Controlled
Affiliates) from pledging any IDRs held by any of them to lenders as security
under its Credit Facilities, provided that, no lender under such Credit
Facilities may exercise its right to foreclose on IDRs pledged pursuant to this
Section 3.8, unless the holder(s) of such IDRs first offer to sell the IDRs to
the Company at the fair market value (as defined below in this Section 3.8) of
such IDRs by giving written notice of such offer to the Company not less than 20
Business Days prior to the proposed date of foreclosure specified in such
notice. The Company may elect to purchase (directly or through a designee) all
(but not less than all) of the IDRs from the holder(s) thereof at the fair
market value of such IDRs by giving written notice of such election to the
holder(s) thereof prior to the proposed date of foreclosure specified in such
notice. The “fair market value” of the IDRs for purposes of this Section 3.8
shall be (i) as agreed by the Company and the holder(s) of such IDRs not later
than the proposed purchase date or (ii) if not so agreed by the proposed
purchase date, determined by an independent valuer that is a reputable
investment bank, accounting firm or other firm that has expertise in determining
the fair market value of securities and that is selected by mutual agreement of
the Company and the holder(s) of such IDRs not later than the proposed purchase
date; provided that if the Company and the holder(s) of such IDRs do not agree
on the selection of a valuer by the proposed purchase date, either party may
request the president of the American Arbitration Association (the “AAA”) to
select such a valuer on behalf of the parties (which selection shall be binding
on the Company and the holder(s) of such IDRs). The determination of the fair
market value of the IDRs by a valuer selected pursuant to this Section 3.9 shall
be final and binding on the Company and the holder(s) of the IDRs in the absence
of manifest error, and the costs incurred in connection with the selection and
engagement of such valuer for purposes of such valuation shall be borne by the
party (as between the Company and the holder(s) of the IDRs) whose determination
of the fair market value of the IDRs deviates more from the fair market value as
determined by such valuer pursuant to this Section 3.8. Any purported Transfer
of any IDRs in violation of this Section 3.8, whether by sale, contribution,
reorganization, domestication or otherwise, shall be null and void ab initio and
shall not be effective to Transfer record, beneficial, legal or any other
ownership of such IDRs, the purported Transferee shall not be entitled to any
rights as a Member with respect to such IDRs purported to be Transferred and all
rights as a holder of such IDRs purported to have been Transferred shall remain
in the purported Transferor.
 
Section 3.9 Outside Activities of the Members. Any Member or any of their
respective Affiliates shall be entitled to have business interests and engage in
business activities in addition to those relating to the Company, including
business interests and activities in direct competition with the Company or any
of its Subsidiaries or any Person in which the Company or any of its
Subsidiaries has an ownership interest. Neither the Company nor any of the other
Members shall have any rights by virtue of this Agreement in any business
ventures of any other Member.
 
ARTICLE IV
DISTRIBUTIONS
 
Section 4.1 Determination of Distributions. Except as provided in Section
4.1(a), distributions shall be made to the Members pro rata in accordance with
their Percentage Interests when and in such amounts as determined by the
Managing Member in accordance with the terms of this Agreement.
 
(a) Distributions. Distributions of cash for any Quarter, shall be made in the
following manner:
 
(i) first, to TERP Inc. an amount equal to the amount of TERP Inc.’s outlays and
expenses for such Quarter properly incurred;
 
(ii) second to the Class A Members, until the Company distributes a total amount
that, after taking into account any U.S. Federal, state, local or foreign cash
income taxes payable by TERP Inc. with respect to any taxable income
attributable to such distributions to Class A Members, if distributed to all
holders of shares of Class A Common Stock, would result in distributions to such
holders of shares of Class A Common Stock of an amount per share of Class A
Common Stock equal to the First Target Distribution;
 
(iii) third, (a) 15.0% to the holders of IDRs pro rata and (b) 85.0% to Class A
Members until the Company distributes pursuant to this Section 4.1(a)(iii) to
Class A Members, a total amount that, after taking into account any U.S.
Federal, state, local or foreign cash income taxes payable by TERP Inc. with
respect
 
15
 

--------------------------------------------------------------------------------



to any taxable income attributable to such distributions to Class A Members, if
distributed to all holders of shares of Class A Common Stock, would result in
distributions to such holders of shares of Class A Common Stock of an amount per
share of Class A Common Stock equal to the excess of (a) the Second Target
Distribution over (b) the First Target Distribution; and
 
(iv) thereafter, 75.0% to all Class A Members pro rata and 25.0% to the holders
of the IDRs pro rata.
 
Section 4.2 Successors. For purposes of determining the amount of distributions
under Section 4.1, each Member shall be treated as having made the Capital
Contributions and as having received the distributions made to or received by
its predecessors in respect of any of such Member’s Units.
 
Section 4.3 Withholding. Notwithstanding any other provision of this Agreement,
the Tax Matters Member is authorized to take any action that may be required to
cause the Company to comply with any withholding requirements established under
the Code or any other federal, state or local law including pursuant to Sections
1441, 1442, 1445 and 1446 of the Code. To the extent that the Company is
required or elects to withhold and pay over to any taxing authority any amount
resulting from the allocation or distribution of income to any Member (including
by reason of Section 1446 of the Code), the Tax Matters Member may treat the
amount withheld as a distribution of cash pursuant to this Article IV in the
amount of such withholding from such Member. Each Member hereby agrees, to the
maximum extent permitted by law, to indemnify and hold harmless the Company and
the other Members from and against any liability, claim or expense (including,
without limitation, any liability for taxes, penalties, additions to tax or
interest) with respect to any tax withholdings made or required to be made on
behalf of or with respect to such Member. In the event the Company is liquidated
and a liability or claim is asserted against, or expense borne by, the Company
or any Member for tax withholdings made or required to be made, such person
shall have the right to be reimbursed from the Member on whose behalf such tax
withholding was made or required to be made
 
Section 4.4 Limitation. Notwithstanding any other provision of this Agreement,
the Company, and the Managing Member on behalf of the Company, shall not be
required to make a distribution (a) if such distribution to any Member or
Assignee would violate the Act or other applicable law, or (b) in any form other
than cash.
 
Section 4.5 Adjustments. The Target Distributions with respect to Class A Units
shall be proportionately adjusted in the event of any distribution, combination
or subdivision (whether effected by a distribution payable in shares of Class A
Common Stock or otherwise) of shares of Class A Common Stock.
 
Section 4.6 Tax Adjustments. If legislation is enacted or the official
interpretation of existing legislation is modified by a governmental authority,
which after giving effect to such enactment or modification, results in a
Company Group Member becoming subject to federal, state or local or non-U.S.
income or withholding taxes in excess of the amount of such taxes due from the
Company Group Member prior to such enactment or modification (including, for the
avoidance of doubt, any increase in the rate of such taxation applicable to the
Company Group Member), then the holders of a majority in interest of the IDRs
may request the Independent Conflicts Committee to consider the appropriateness
of adjusting the Target Distribution, and upon the approval of the Independent
Conflicts Committee, the Managing Member may reduce the Target Distributions by
the amount of income or withholding taxes that are payable by reason of any such
new legislation or interpretation (the “Incremental Income Taxes”), or any
portion thereof selected by the Managing Member, in the manner provided in this
Section 4.6. If the Managing Member elects to reduce the Target Distributions
for any Quarter with respect to all or a portion of any Incremental Income Taxes
for such Quarter, the Managing Member shall estimate for such Quarter the
Company Group’s aggregate liability (the “Estimated Incremental Quarterly Tax
Amount”) for all (or the relevant portion of) such Incremental Income Taxes. To
the extent the Estimated Incremental Quarterly Tax Amount for a given Quarter
differs from the actual liability for Incremental Income Taxes (or the relevant
portion thereof) for such Quarter, the Managing Member may, to the extent
determined by the Managing Member, take such differences into account in
distributions with respect to subsequent Quarters.
 
ARTICLE V
ALLOCATIONS
 
Section 5.1 Allocations for Capital Account Purposes.
 
(a) Except as otherwise provided in this Agreement, Net Income and Net Losses
(and, to the extent necessary, individual items of income, gain or loss or
deduction of the Company) shall be allocated in a manner such that the Capital
Account of each Member after giving effect to the special allocations set forth
in
 
16
 

--------------------------------------------------------------------------------



Section 5.1(b) is, as nearly as possible, equal (proportionately) to (i) the
distributions that would be made pursuant to Section 7.2 if the Company were
dissolved, its affairs wound up and its assets sold for cash equal to their
Carrying Value, all Company liabilities were satisfied (limited with respect to
each non-recourse liability to the Carrying Value of the assets securing such
liability) and the net assets of the Company were distributed to the Members
pursuant to this Agreement, minus (ii) such Member’s share of Company Minimum
Gain and Member Nonrecourse Debt Minimum Gain, computed immediately prior to the
hypothetical sale of assets.
 
(b) Special Allocations. Notwithstanding any other provision of this Section
5.1, the following special allocations shall be made for such taxable period:
 
(i) Company Minimum Gain Chargeback. Notwithstanding any other provision of this
Section 5.1, if there is a net decrease in Company Minimum Gain during any
Company taxable period, each Member shall be allocated items of Company income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts determined according to Treasury Regulations Sections 1.704-2(f) and
1.704-2(j)(2)(i), or any successor provision. For purposes of this Section
5.1(b), each Member’s Adjusted Capital Account balance shall be determined, and
the allocation of income and gain required hereunder shall be effected, prior to
the application of any other allocations pursuant to this Section 5.1(b) with
respect to such taxable period (other than an allocation pursuant to Section
5.1(b)(iii) and Section 5.1(b)(vi)). This Section 5.1(b)(i) is intended to
comply with the Company Minimum Gain chargeback requirement in Treasury
Regulations Section 1.704-2(f) and shall be interpreted consistently therewith.
 
(ii) Chargeback of Member Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 5.1 (other than Section 5.1(b)(i)), except as
provided in Treasury Regulations Section 1.704-2(i)(4), if there is a net
decrease in Member Nonrecourse Debt Minimum Gain during any Company taxable
period, any Member with a share of Member Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Company income and
gain for such period (and, if necessary, subsequent periods) in the manner and
amounts determined according to Treasury Regulations Sections 1.704-2(i)(4), or
any successor provisions. For purposes of this Section 5.1(b), each Member’s
Adjusted Capital Account balance shall be determined, and the allocation of
income and gain required hereunder shall be effected, prior to the application
of any other allocations pursuant to this Section 5.1(b), other than Section
5.1(b)(i) and other than an allocation pursuant to Sections 5.1(b)(v) and
(b)(vi), with respect to such taxable period. This Section 5.1(b)(ii) is
intended to comply with the chargeback of items of income and gain requirement
in Treasury Regulations Section 1.704-2(i)(4) and shall be interpreted
consistently therewith.
 
(iii) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate, to the extent required by the Treasury Regulations promulgated
under Section 704(b) of the Code, the deficit balance, if any, in its Adjusted
Capital Account created by such adjustments, allocations or distributions as
quickly as possible, unless such deficit balance is otherwise eliminated
pursuant to Section 5.1(b)(i) or Section 5.1(b)(ii). This Section 5.1(b)(iii) is
intended to qualify and be construed as a “qualified income offset” within the
meaning of Treasury Regulations Section 1.704- 1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
 
(iv) Gross Income Allocations. In the event any Member has a deficit balance in
its Capital Account at the end of any Company taxable period in excess of the
sum of (A) the amount such Member is required to restore pursuant to the
provisions of this Agreement and (B) the amount such Member is deemed obligated
to restore pursuant to Treasury Regulations Sections 1.704-2(g) and
1.704-2(i)(5), such Member shall be specially allocated items of Company gross
income and gain in the amount of such excess as quickly as possible; provided,
that an allocation pursuant to this Section 5.1(b)(iv) shall be made only if and
to the extent that such Member would have a deficit balance in its Capital
Account as adjusted after all other allocations provided for in this Section 5.1
have been tentatively made as if this Section 5.1(b)(iv) were not in this
Agreement.
 
(v) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Members in accordance with their respective Percentage
Interests. If the Tax Matters Member determines
 
17
 

--------------------------------------------------------------------------------



that the Company’s Nonrecourse Deductions should be allocated in a different
ratio to satisfy the safe harbor requirements of the Treasury Regulations
promulgated under Section 704(b) of the Code, the Tax Matters Member is
authorized, upon notice to the other Members, to revise the prescribed ratio to
the numerically closest ratio that does satisfy such requirements.
 
(vi) Member Nonrecourse Deductions. Member Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Member that bears the “Economic
Risk of Loss” (as defined in the Treasury Regulations) with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treasury Regulations Section 1.704-2(i). If more
than one Member bears the Economic Risk of Loss with respect to a Member
Nonrecourse Debt, such Member Nonrecourse Deductions attributable thereto shall
be allocated between or among such Members in accordance with the ratios in
which they share such Economic Risk of Loss.
 
(vii) Nonrecourse Liabilities. Nonrecourse Liabilities of the Company described
in Treasury Regulations Section 1.752-3(a)(3) shall be allocated to the Members
in accordance with their respective Percentage Interests.
 
(viii) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Section 734(b) or 743(b) of the Code
is required, pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to
be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Treasury Regulations.
 
(ix) Curative Allocation.
 

 
(A)
The allocations set forth in Section 5.1(b)(i) through 5.1(b)(viii) (the
“Required Allocations”) are intended to comply with certain requirements of the
Treasury Regulations. It is the intent of the Members that, to the extent
possible, all Required Allocations shall be offset either with other Required
Allocations or with special allocations of other items of Company income, gain,
loss or deduction pursuant to this Section 5.1(b)(ix)(A). Therefore,
notwithstanding any other provision of this Article V (other than the Required
Allocations), the Tax Matters Member shall make such offsetting special
allocations of Company income, gain, loss or deduction in whatever manner it
determines appropriate so that, after such offsetting allocations are made, each
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Required Allocations
were not part of this Agreement and all Company items were allocated pursuant to
the economic agreement among the Members.

 

 
(B)
The Tax Matters Member shall, with respect to each taxable period, (1) apply the
provisions of Section 5.1(b)(ix)(A) in whatever order is most likely to minimize
the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 5.1(b)(ix)(A)
among the Members in a manner that is likely to minimize such economic
distortions.

 
(x) Deficit Capital Accounts. No Member shall be required to pay to the Company,
to any other Member or to any third party any deficit balance which may exist
from time to time in the Member’s Capital Account.
 
Section 5.2 Allocations for Tax Purposes.
 
(a) The income, gains, losses and deductions of the Company shall be allocated
for federal, state and local income tax purposes among the Members in accordance
with the allocation of such income, gains, losses and deductions among the
Members for purposes of computing their Capital Accounts; except that if any
such allocation is not permitted by the Code or other applicable law, then the
Company’s subsequent income, gains, losses and deductions for tax purposes shall
be allocated among the Members so as to reflect as nearly as possible the
allocation set forth herein in computing their Capital Accounts.
 
18
 

--------------------------------------------------------------------------------



(b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or an Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Members as follows:
 
(i) In the case of a Contributed Property, such items attributable thereto shall
be allocated among the Members in the manner provided under Section 704(c) of
the Code that takes into account the variation between the Agreed Value of such
property and its adjusted basis at the time of contribution.
 
(ii) In the case of an Adjusted Property, such items shall (A) first, be
allocated among the Members in a manner consistent with the principles of
Section 704(c) of the Code to take into account the Unrealized Gain or
Unrealized Loss attributable to such property and the allocations thereof
pursuant to Section 3.3(c)(i) or Section 3.3(c)(ii), and (B) second, in the
event such property was originally a Contributed Property, be allocated among
the Members in a manner consistent with Section 5.2(b)(i)).
 
(iii) In order to eliminate Book-Tax Disparities, the Tax Matters Member shall
cause the Company to use the “remedial method” as defined in Treasury
Regulations Section 1.704-3(d), unless the Independent Conflicts Committee
consents to the use of another method described in Treasury Regulations Section
1.704-3.
 
(c) For purposes of determining the items of Company income, gain, loss,
deduction, or credit allocable to any Member with respect to any period, such
items shall be determined on a daily, monthly, or other basis, as determined by
the Tax Matters Member using any permissible method under Code Section 706 and
the Treasury Regulations promulgated thereunder.
 
(d) Tax credits, tax credit recapture and any items related thereto shall be
allocated to the Members according to their interests in such items as
reasonably determined by the Tax Matters Member taking into account the
principles of Treasury Regulations Sections 1.704-1(b)(4)(ii) and
1.704-1T(b)(4)(xi).
 
(e) Allocations pursuant to this Section 5.2 are solely for the purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Income, Loss,
distributions or other Company items pursuant to any provision of this
Agreement.
 
(f) For the proper administration of the Company, the Tax Matters Member shall
(i) adopt such conventions as it deems appropriate in determining the amount of
depreciation, amortization and cost recovery deductions; (ii) make special
allocations for federal income tax purposes of income (including, without
limitation, gross income) or deductions; (iii) correct or amend the provisions
of this Agreement as appropriate to reflect Treasury Regulations under Section
704(b) or Section 704(c) of the Code; and (iv) adopt and employ such methods for
(A) the maintenance of capital accounts for book and tax purposes, (B) the
determination and allocation of adjustments under Sections 734 and 743 of the
Code, (C) the determination and allocation of taxable income, tax loss and items
thereof under this Agreement and pursuant to the Code, (D) the determination of
the identities and tax classification of Members, (E) the provision of tax
information and reports to the Members, (F) the adoption of reasonable
conventions and methods for the valuation of assets and the determination of tax
basis, (G) the allocation of asset values and tax basis, (H) the adoption and
maintenance of accounting methods, (I) the recognition of the Transfer of Units
and (J) tax compliance and other tax-related requirements, including without
limitation, the use of computer software, in each case, as it determines in its
sole discretion are necessary and appropriate to execute the provisions of this
Agreement and to comply with federal, state and local tax law; provided,
however, that the Tax Matters Member may adopt such conventions, make such
allocations, correct or amend such provisions of this Agreement and adopt or
employ such methods as provided in this Section 5.2(f) without the consent of a
Member only if such action would not have an adverse effect on such affected
Member, and if such allocations are consistent with the principles of Section
704 of the Code.
 
Section 5.3 Members’ Tax Reporting. The Members acknowledge and are aware of the
income tax consequences of the allocations made pursuant to this Article V and,
except as may otherwise be required by applicable law or regulatory
requirements, hereby agree to be bound by the provisions of this Article V in
reporting their shares of Company income, gain, loss, deduction and credit for
federal, state and local income tax purposes.
 
Section 5.4 Certain Costs and Expenses. The Company shall (i) pay, or cause to
be paid, all costs, fees, operating expenses and other expenses of the Company
(including the costs, fees and expenses of attorneys, accountants or other
professionals and the compensation of all personnel providing services to the
Company)
 
19
 

--------------------------------------------------------------------------------



incurred in pursuing and conducting, or otherwise related to, the activities of
the Company, and (ii) reimburse the Managing Member for any costs, fees or
expenses incurred by it in connection with serving as the Managing Member. To
the extent that the Managing Member determines in its sole discretion that such
expenses are related to the business and affairs of the Managing Member that are
conducted through the Company and/or its subsidiaries (including expenses that
relate to the business and affairs of the Company and/or its subsidiaries and
that also relate to other activities of the Managing Member), the Managing
Member may cause the Company to pay or bear all expenses of the Managing Member,
including, without suggesting any limitation of any kind, costs of securities
offerings not borne directly by Members, board of directors compensation and
meeting costs, cost of periodic reports to its stockholders, litigation costs
and damages arising from litigation, accounting and legal costs and franchise
taxes; provided that the Company shall not pay or bear any income tax
obligations of the Managing Member.
 
ARTICLE VI
MANAGEMENT
 
Section 6.1 Managing Member; Delegation of Authority and Duties.
 
(a) Authority of Managing Member. The business, property and affairs of the
Company shall be managed under the sole, absolute and exclusive direction of the
Managing Member, which may from time to time delegate authority to Officers or
to others to act on behalf of the Company. Without limiting the foregoing
provisions of this Section 6.1(a), the Managing Member shall have the sole power
to manage or cause the management of the Company, including the power and
authority to effectuate the sale, lease, transfer, exchange or other disposition
of any, all or substantially all of the assets of the Company (including, but
not limited to, the exercise or grant of any conversion, option, privilege or
subscription right or any other right available in connection with any assets at
any time held by the Company) or the merger, consolidation, reorganization or
other combination of the Company with or into another entity.
 
(b) Other Members. No Member who is not also a Managing Member, in his or her or
its capacity as such, shall participate in or have any control over the business
of the Company. Except as expressly provided herein, the Units, other Equity
Securities in the Company, or the fact of a Member’s admission as a member of
the Company do not confer any rights upon the Members to participate in the
management of the affairs of the Company. Except as expressly provided herein,
no Member who is not also a Managing Member shall have any right to vote on any
matter involving the Company, including with respect to any merger,
consolidation, combination or conversion of the Company, or any other matter
that a Member might otherwise have the ability to vote or consent with respect
to under the Act, at law, in equity or otherwise. The conduct, control and
management of the Company shall be vested exclusively in the Managing Member. In
all matters relating to or arising out of the conduct of the operation of the
Company, the decision of the Managing Member shall be the decision of the
Company. Except as required by law or expressly provided in Section 6.1(c),
Section 6.1(d) or by separate agreement with the Company, no Member who is not
also a Managing Member (and acting in such capacity) shall take any part in the
management or control of the operation or business of the Company in its
capacity as a Member, nor shall any Member who is not also a Managing Member
(and acting in such capacity) have any right, authority or power to act for or
on behalf of or bind the Company in his or her or its capacity as a Member in
any respect or assume any obligation or responsibility of the Company or of any
other Member.
 
(c) Delegation by Managing Member. The Company may employ one or more Members
from time to time, and such Members, in their capacity as employees or agents of
the Company (and not, for clarity, in their capacity as Members of the Company),
may take part in the control and management of the business of the Company to
the extent such authority and power to act for or on behalf of the Company has
been delegated to them by the Managing Member. To the fullest extent permitted
by law, the Managing Member shall have the power and authority to delegate to
one or more other Persons the Managing Member’s rights and powers to manage and
control the business and affairs of the Company, including to delegate to agents
and employees of a Member or the Company (including Officers), and to delegate
by a management agreement or another agreement with, or otherwise to, other
Persons. The Managing Member may authorize any Person (including any Member or
Officer) to enter into and perform any document on behalf of the Company.
 
Section 6.2 Officers.
 
(a) Designation and Appointment. The Managing Member may, from time to time,
employ and retain Persons as may be necessary or appropriate for the conduct of
the Company’s business, including employees,
 
20
 

--------------------------------------------------------------------------------



agents and other Persons (any of whom may be a Member) who may be designated as
Officers of the Company, with such titles as and to the extent authorized by the
Managing Member. Any number of offices may be held by the same Person. In its
discretion, the Managing Member may choose not to fill any office for any period
as it may deem advisable. Officers need not be residents of the State of
Delaware or Members. Any Officers so designated shall have such authority and
perform such duties as the Managing Member may from time to time delegate to
them. The Managing Member may assign titles to particular Officers. Each Officer
shall hold office until his successor shall be duly designated and shall qualify
or until his death or until he shall resign or shall have been removed in the
manner hereinafter provided. The salaries or other compensation, if any, of the
Officers of the Company shall be fixed from time to time by the Managing Member.
Designation of an Officer shall not of itself create any employment or, except
as provided in Section 6.4, contractual rights.
 
(b) Resignation and Removal. Any Officer may resign as such at any time. Such
resignation shall be made in writing and shall take effect at the time specified
therein, or if no time is specified, at the time of its receipt by the Managing
Member. The acceptance of a resignation shall not be necessary to make it
effective, unless expressly so provided in the resignation. All employees,
agents and Officers shall be subject to the supervision and direction of the
Managing Member and may be removed, with or without cause, from such office by
the Managing Member and the authority, duties or responsibilities of any
employee, agent or Officer of the Company may be suspended by or altered the
Managing Member from time to time, in each case in the sole discretion of the
Managing Member.
 
(c) Officers as Agents. The Officers, to the extent of their powers, authority
and duties set forth in this Agreement or an employment agreement or otherwise
vested in them by the Managing Member, are agents of the Company for the
purposes of the Company’s business and the actions of the Officers taken in
accordance with such powers shall bind the Company.
 
Section 6.3 Liability of Members.
 
(a) No Personal Liability. Except as otherwise required by applicable law and as
expressly set forth in this Agreement, no Member shall have any personal
liability whatsoever in such Person’s capacity as a Member, whether to the
Company, to any of the other Members, to the creditors of the Company or to any
other third party, for the debts, liabilities, commitments or any other
obligations of the Company or for any losses of the Company. Except as otherwise
required by the Act, each Member shall be liable only to make such Member’s
Capital Contribution to the Company, if applicable, and the other payments
provided for expressly herein.
 
(b) Return of Distributions. In accordance with the Act and the laws of the
State of Delaware, a Member may, under certain circumstances, be required to
return amounts previously distributed to such Member. It is the intent of the
Members that no distribution to any Member pursuant to Article IV shall be
deemed a return of money or other property paid or distributed in violation of
the Act. The payment of any such money or distribution of any such property to a
Member shall be deemed to be a compromise within the meaning of Section
18-502(b) of the Act, and, to the fullest extent permitted by law, any Member
receiving any such money or property shall not be required to return any such
money or property to the Company or any other Person. However, if any court of
competent jurisdiction holds that, notwithstanding the provisions of this
Agreement, any Member is obligated to make any such payment, such obligation
shall be the obligation of such Member and not of any other Member.
 
(c) No Duties. Notwithstanding any other provision of this Agreement or any duty
otherwise existing at law, in equity or otherwise, the parties hereby agree that
the Members (including without limitation, the Managing Member), shall, to the
maximum extent permitted by law, including Section 18-1101(c) of the Act, owe no
duties (including fiduciary duties) to the Company, the other Members or any
other Person who is a party to or otherwise bound by this Agreement; provided,
however, that nothing contained in this Section 6.3(c) shall eliminate the
implied contractual covenant of good faith and fair dealing. To the extent that,
at law or in equity, any Member (including without limitation, the Managing
Member) has duties (including fiduciary duties) and liabilities relating thereto
to the Company, to another Member or to another Person who is a party to or
otherwise bound by this Agreement, the Members (including without limitation,
the Managing Member) acting under this Agreement will not be liable to the
Company, to any such other Member or to any such other Person who is a party to
or otherwise bound by this Agreement, for their good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict or eliminate the duties and liabilities relating thereto of
any Member (including without limitation, the Managing Member) otherwise
existing at law,
 
21
 

--------------------------------------------------------------------------------



in equity or otherwise, are agreed by the parties hereto to replace to that
extent such other duties and liabilities of the Members (including without
limitation, the Managing Member) relating thereto. The Managing Member may
consult with legal counsel, accountants and financial or other advisors and any
act or omission suffered or taken by the Managing Member on behalf of the
Company or in furtherance of the interests of the Company in good faith in
reliance upon and in accordance with the advice of such counsel, accountants or
financial or other advisors will be full justification for any such act or
omission, and the Managing Member will be fully protected in so acting or
omitting to act so long as such counsel or accountants or financial or other
advisors were selected with reasonable care. Notwithstanding any other provision
of this Agreement or otherwise applicable provision of law or equity, whenever
in this Agreement the Managing Member is permitted or required to make a
decision (i) in its “sole discretion” or “discretion” or under a grant of
similar authority or latitude, the Managing Member shall be entitled to consider
only such interests and factors as it desires, including its own interests, and
shall, to the fullest extent permitted by applicable law, have no duty or
obligation to give any consideration to any interest of or factors affecting the
Company or the other Members, or (ii) in its “good faith” or under another
expressed standard, the Managing Member shall act under such express standard
and shall not be subject to any other or different standards.
 
Section 6.4 Indemnification by the Company.
 
(a) To the fullest extent permitted by applicable law (as the same exists or may
hereafter be amended (but, in the case of any such amendment, only to the extent
that such amendment permits the Company to provide broader indemnification
rights than such law permitted the Company to provide prior to such amendment))
but subject to the limitations expressly provided in this Agreement, all
Indemnitees shall be indemnified and held harmless by the Company from and
against any and all losses, claims, damages, liabilities, joint or several,
expenses (including legal fees and expenses), judgments, fines, penalties
(including excise and similar taxes and punitive damages), interest, settlements
or other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its acting in the capacity that gave rise to its status
as an Indemnitee (a “Proceeding”); provided, that the Indemnitee shall not be
indemnified and held harmless if there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Section 6.4, the Indemnitee acted in bad faith or engaged in
fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was unlawful. Any indemnification
pursuant to this Section 6.4 shall be made only out of the assets of the
Company, it being agreed that the Managing Member shall not be personally liable
for such indemnification and shall have no obligation to contribute or loan any
monies or property to the Company to enable it to effectuate such
indemnification.
 
(b) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by an Indemnitee who is indemnified pursuant to Section
6.4(a) in defending any Proceeding shall, from time to time, be advanced by the
Company prior to a determination that the Indemnitee is not entitled to be
indemnified upon receipt by the Company of any undertaking by or on behalf of
the Indemnitee to repay such amount if it shall be determined that the
Indemnitee is not entitled to be indemnified as authorized in this Section 6.4.
 
(c) The rights provided by this Section 6.4 shall be deemed contract rights and
shall be in addition to any other rights to which an Indemnitee may be entitled
under any agreement, pursuant to any vote of the holders of the Membership
Interests, as a matter of law or otherwise, both as to actions in the
Indemnitee’s capacity as an Indemnitee and as to actions in any other capacity
and shall continue as to an Indemnitee who has ceased to serve in such capacity
and shall inure to the benefit of the heirs, successors, assigns and
administrators of the Indemnitee.
 
(d) The Company may purchase and maintain insurance on behalf of the Company and
its Subsidiaries and such other Persons as the Managing Member shall determine,
against any liability that may be asserted against, or expense that may be
incurred by, such Person in connection with the Company’s activities or such
Person’s activities on behalf of the Company, regardless of whether the Company
would have the power to indemnify such Person against such liability under the
provisions of this Agreement.
 
(e) For purposes of this Section 6.4, the Company shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Company also imposes duties
on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan;
 
22
 

--------------------------------------------------------------------------------



excise taxes assessed on an Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall constitute “fines” within the meaning of
Section 6.4(a); and action taken or omitted by it with respect to any employee
benefit plan in the performance of its duties for a purpose reasonably believed
by it to be in the best interest of the participants and beneficiaries of the
plan shall be deemed to be for a purpose that is in the best interests of the
Company.
 
(f) In no event may an Indemnitee subject the Members to personal liability by
reason of the indemnification provisions set forth in this Agreement.
 
(g)An Indemnitee shall not be denied indemnification in whole or in part under
this Section 6.4 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.
 
(h) The provisions of this Section 6.4 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.
 
(i) No amendment, modification or repeal of this Section 6.4 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Company, nor the
obligations of the Company to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 6.4 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted. It is expressly acknowledged that the indemnification provided in
this Section 6.4 could involve indemnification for negligence or under theories
of strict liability. Notwithstanding the foregoing, no Indemnitee shall be
entitled to any indemnity or advancement of expenses in connection with any
Proceeding brought (i) by such Indemnitee against the Company (other than to
enforce the rights of such Indemnitee pursuant to this Section 6.4), any Member
or any Officer, or (ii) by or in the right of the Company, without the prior
written consent of the Managing Member.
 
Section 6.5 Liability of Indemnitees.
 
(a) Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Company, the Members or
any other Persons who have acquired interests in the Company, for losses
sustained or liabilities incurred as a result of any act or omission of an
Indemnitee unless there has been a final and nonappealable judgment entered by a
court of competent jurisdiction determining that, in respect of the matter in
question, the Indemnitee acted in bad faith or engaged in fraud, willful
misconduct or, in the case of a criminal matter, acted with knowledge that the
Indemnitee’s conduct was criminal.
 
(b) The Managing Member may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the Managing Member shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the Managing Member in good faith.
 
(c) To the extent that, at law or in equity, an Indemnitee has duties (including
fiduciary duties) and liabilities relating thereto to the Company or to the
Members, the Managing Member and any other Indemnitee acting in connection with
the Company’s business or affairs shall not be liable to the Company or to any
Member for its good faith reliance on the provisions of this Agreement.
 
(d) Any amendment, modification or repeal of this Section 6.5 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the Indemnitees under this Section 6.5 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.
 
Section 6.6 Investment Representations of Members. Each Member hereby
represents, warrants and acknowledges to the Company that: (a) such Member has
such knowledge and experience in financial and business matters that such Member
is capable of evaluating the merits and risks of an investment in the Company
and is making an informed investment decision with respect thereto; (b) such
Member is acquiring interests in the Company for investment only and not with a
view to, or for resale in connection with, any distribution to the public or
public offering thereof; and (c) the execution, delivery and performance of this
Agreement have been duly authorized by such Member.
 
23
 

--------------------------------------------------------------------------------



Section 6.7 Indemnity. Each Member hereby agrees, to the fullest extent
permitted by applicable laws, to indemnify and hold harmless the Managing
Member, each holder of an IDR, the Company and its Subsidiaries and any
directors, officers, agents, subcontractors, delegates, members, partners,
shareholders, employees and other representatives of each of the foregoing from
and against any claims, liabilities, losses, damages, costs or expenses
(including legal fees) incurred by them or threatened in connection with any and
all actions, suits, investigations, proceedings or claims of any kind
whatsoever, whether arising under statute or action of a governmental entity or
otherwise arising from the failure of the representation, warranty or covenants
made by such Member in Section 3.1(d) of this Agreement.
 
ARTICLE VII
WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS;
ADMISSION OF NEW MEMBERS
 
Section 7.1 Member Withdrawal. No Member shall have the power or right to
withdraw or otherwise resign or be expelled from the Company prior to the
dissolution and winding up of the Company except pursuant to a Transfer
permitted under this Agreement.
 
Section 7.2 Dissolution.
 
(a) Events. The Company shall be dissolved and its affairs shall be wound up on
the first to occur of (i) the determination of the Managing Member, (ii) the
entry of a decree of judicial dissolution of the Company under Section 18-802 of
the Act or (iii) the termination of the legal existence of the last remaining
Member or the occurrence of any other event which terminates the continued
membership of the last remaining Member in the Company unless the Company is
continued without dissolution in a manner permitted by the Act. In the event of
a dissolution pursuant to clause (i) of the immediately preceding sentence, the
relative economic rights of each Class of Units immediately prior to such
dissolution shall be preserved to the greatest extent practicable with respect
to distributions made to Members pursuant to Section 7.2(c) below in connection
with the winding up of the Company, taking into consideration tax and other
legal constraints that may adversely affect one or more parties hereto and
subject to compliance with applicable laws and regulations, unless, with respect
to any Class of Units, holders of not less than 90% of the Units of such Class
consent in writing to a treatment other than as described above.
 
(b) Actions Upon Dissolution. When the Company is dissolved, the business and
property of the Company shall be wound up and liquidated by the Managing Member
or, in the event of the unavailability of the Managing Member or if the Managing
Member shall so determine, such Member or other liquidating trustee as shall be
named by the Managing Member.
 
(c) Priority. A reasonable time shall be allowed for the orderly winding up of
the business and affairs of the Company and the liquidation of its assets
pursuant to Section 7.2 to minimize any losses otherwise attendant upon such
winding up. Upon dissolution of the Company, the assets of the Company shall be
applied in the following manner and order of priority: (i) to creditors,
including Members who are creditors, to the extent otherwise permitted by law,
in satisfaction of liabilities of the Company (including all contingent,
conditional or unmatured claims), whether by payment or the making of reasonable
provision for payment thereof; and (ii) the balance shall be distributed to the
holders of Class A Units and any other Membership Interests in accordance with
Section 4.1.
 
(d) Cancellation of Certificate. The Company shall terminate when (i) all of the
assets of the Company, after payment of or due provision for all debts
liabilities and obligations of the Company, shall have been distributed to the
Members in the manner provided for in this Agreement and (ii) the Certificate
shall have been canceled in the manner required by the Act.
 
(e) Return of Capital. The liquidators of the Company shall not be personally
liable for the return of Capital Contributions or any portion thereof to the
Members (it being understood that any such return shall be made solely from
Company assets).
 
(f) Hart Scott Rodino. Notwithstanding any other provision in this Agreement, in
the event the Hart Scott Rodino Antitrust Improvements Act of 1976, as amended
(the “HSR Act”), is applicable to any Member by
 
24
 

--------------------------------------------------------------------------------



reason of the fact that any assets of the Company will be distributed to such
Member in connection with the dissolution of the Company, the distribution of
any assets of the Company shall not be consummated until such time as the
applicable waiting periods (and extensions thereof) under the HSR Act have
expired or otherwise been terminated with respect to each such Member.
 
Section 7.3 Transfer by Members. No Member may Transfer all or any portion of
its Units or other interests or rights in the Company except as provided in
Section 3.8, Section 7.3 and Section 7.4. Notwithstanding anything in this
Agreement to the contrary, the provisions of this Section 7.3 shall not prohibit
TERP Inc. from pledging any Units to lenders as security under the Sponsor Line
Agreement, provided that, no lender under the Sponsor Line Agreement may
exercise its right to foreclose on Units pledged pursuant to the Sponsor Line
Agreement unless such foreclosure is subject to Section 7.4 below. Any purported
Transfer of all or a portion of a Member’s Units or other interests in the
Company not complying with this Section 7.3 and Section 7.4 shall be null and
void ab initio and shall not be effective to Transfer record, beneficial, legal
or any other ownership and shall not create any obligation on the part of the
Company or the other Members to recognize that Transfer or to deal with the
Person to which the Transfer purportedly was made. Notwithstanding anything to
the contrary herein, the Class A Units shall not be Transferable, except to a
Transferring Class A Member’s Successor in Interest.
 
Section 7.4 Admission or Substitution of New Members.
 
(a) Admission. With the consent of the holder of a majority in interest of the
IDRs, the Managing Member shall have the right to admit as a Substituted Member
or an Additional Member, any Person who acquires an interest in the Company, or
any part thereof, from a Member or from the Company. Concurrently with the
admission of a Substituted Member or an Additional Member, the Managing Member
shall forthwith (i) amend the Schedule of Members to reflect the name and
address of such Substituted Member or Additional Member and to eliminate or
modify, as applicable, the name and address of the Transferring Member with
regard to the Transferred Units and (ii) cause any necessary papers to be filed
and recorded and notice to be given wherever and to the extent required showing
the substitution of a Transferee as a Substituted Member in place of the
Transferring Member, or the admission of an Additional Member, in each case, at
the expense, including payment of any professional and filing fees incurred, of
such Substituted Member or Additional Member.
 
(b) Conditions and Limitations. The admission of any Person as a Substituted
Member or an Additional Member shall be conditioned upon such Person’s written
acceptance and adoption of all the terms and provisions of this Agreement by
execution and delivery of the Adoption Agreement in the form attached hereto as
Exhibit A or such other written instrument(s) in form and substance satisfactory
to the Managing Member on behalf of the Company.
 
(c) Prohibited Transfers. Notwithstanding any contrary provision in this
Agreement, unless each of the Members agrees otherwise in writing, in no event
may any Transfer of a Unit or other interest in the Company be made by any
Member or Assignee if:
 
(i) such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit or other interest in the Company;
 
(ii) such Transfer (which solely for purposes of this Section 7.4(c) shall
include the issuance of Units upon the exercise of an option or warrant to
acquire such Unit) would not be within (or would cause the Company to fail to
qualify for) one or more of the safe harbors described in paragraphs (e), (f),
(g), (h) or (j) of Treasury Regulations Section 1.7704-1 or otherwise would pose
a material risk that the Company could be treated as a “publicly traded
partnership” within the meaning of Section 7704 of the Code and the regulations
promulgated thereunder;
 
(iii) such Transfer would require the registration of such Transferred Unit or
other interest in the Company or of any Class of Unit or other interest in the
Company pursuant to any applicable United States federal or state securities
laws (including, without limitation, the Securities Act or the Exchange Act) or
other non-U.S. securities laws (including Canadian provincial or territorial
securities laws) or would constitute a non-exempt distribution pursuant to
applicable provincial or state securities laws;
 
25
 

--------------------------------------------------------------------------------



(iv) such Transfer would cause any portion of the assets of the Company to
become “plan assets” of any “benefit plan investor” within the meaning of
regulations issued by the U.S. Department of Labor at Section 2510.3-101 of Part
2510 of Chapter XXV, Title 29 of the Code of Federal Regulations as modified by
Section 3(42) of the Employee Retirement Income Security Act of 1974, as amended
from time to time;
 
(v) to the extent requested by the Managing Member, the Company does not receive
such legal and/or tax opinions and written instruments (including, without
limitation, copies of any instruments of Transfer and such Assignee’s consent to
be bound by this Agreement as an Assignee) that are in a form satisfactory to
the Managing Member, as determined in the Managing Member’s sole discretion; or
 
(vi) such Transfer (including any Transfers of the equity interests of a direct
or indirect holder of a Membership Interest that is classified as a partnership
or disregarded entity for U.S. federal income tax purposes) would cause any
Membership Interest to be treated as being owned by a Disqualified Person or
cause the Company to cease to have at least two partners for U.S. tax purposes.
 
In addition, notwithstanding any contrary provision in this Agreement, to the
extent the Managing Member shall determine that interests in the Company do not
meet or will not meet the requirements of Treasury Regulation section
1.7704-1(h) or could cause the Company to be treated as a publicly traded
partnership within the meaning of Section 7704 of the Code, the Managing Member
may impose such restrictions on the Transfer of Units or other interests in the
Company as the Managing Member may determine to be necessary or advisable so
that the Company is not treated as a publicly traded partnership taxable as a
corporation under Section 7704 of the Code.
 
Any purported Transfer in violation of Section 7.3 or this Section 7.4(c) shall
be null and void ab initio and shall not be effective to transfer record,
beneficial, legal or any other ownership of such Unit or other interest in the
Company, the purported transferee shall not be entitled to any rights as a
Member with respect to the Unit or other interest in the Company purported to be
purchased, acquired or transferred in the Transfer (including, without
limitation, the right to vote or to receive dividends with respect thereto), and
all rights as a holder of the Unit or other interest in the Company purported to
have been transferred shall remain in the purported transferor.
 
(d) Effect of Transfer to Substituted Member. Following the Transfer of any Unit
or other interest in the Company that is permitted under Sections 7.3 and 7.4,
the Transferee of such Unit or other interest in the Company shall be treated as
having made all of the Capital Contributions in respect of, and received all of
the distributions received in respect of, such Unit or other interest in the
Company, shall succeed to the Capital Account balance associated with such Unit
or other interest in the Company, shall receive allocations and distributions
under Article IV and Article V in respect of such Unit or other interest in the
Company and otherwise shall become a Substituted Member entitled to all the
rights of a Member with respect to such Unit or other interest in the Company.
 
Section 7.5 Additional Requirements. Notwithstanding any contrary provision in
this Agreement, for the avoidance of doubt, the Managing Member may impose such
vesting requirements, forfeiture provisions, Transfer restrictions, minimum
retained ownership requirements or other similar provisions with respect to any
interests in the Company that are outstanding as of the date of this Agreement
or are created hereafter, with the written consent of the holder of such
interests in the Company. Such requirements, provisions and restrictions need
not be uniform among holders of interests in the Company and may be waived or
released by the Managing Member in its sole discretion with respect to all or a
portion of the interests in the Company owned by any one or more Members or
Assignees at any time and from time to time, and such actions or omissions by
the Managing Member shall not constitute the breach of this Agreement or of any
duty hereunder or otherwise existing at law, in equity or otherwise.
 
Section 7.6 Bankruptcy. Notwithstanding any other provision of this Agreement,
the Bankruptcy of a Member shall not cause such Member to cease to be a member
of the Company and upon the occurrence of such an event, the Company shall
continue without dissolution.
 
ARTICLE VIII
BOOKS AND RECORDS; FINANCIAL STATEMENTS AND
OTHER INFORMATION; TAX MATTERS
 
Section 8.1 Books and Records. The Company shall keep at its principal executive
office (i) correct and complete books and records of account (which, in the case
of financial records, shall be kept in accordance with
 
26
 

--------------------------------------------------------------------------------



GAAP), (ii) minutes of the proceedings of meetings of the Members, (iii) a
current list of the directors and officers of the Company and its Subsidiaries
and their respective residence addresses, (iv) a record containing the names and
addresses of all Members, (v) a record of the total number of Units held by each
Member, if any, and the dates when they respectively became the owners of record
thereof and (vi) a record of the percentage of IDRs held by each Member, if any,
and the dates when they respectively became the holder of record thereof. Any of
the foregoing books, minutes or records may be in written form or in any other
form capable of being converted into written form within a reasonable time.
Except as expressly set forth in this Agreement, notwithstanding the rights set
forth in Section 18-305 of the Act, no Member shall have the right to obtain
information from the Company.
 
Section 8.2 Information.
 
(a) The Members shall be supplied at the Company’s expense with all other
Company information reasonably necessary to enable each Member to prepare its
federal, state, and local income tax returns on a timely basis.
 
(b) All determinations, valuations and other matters of judgment required to be
made for ordinary course accounting purposes under this Agreement shall be made
by the Managing Member and shall be conclusive and binding on all Members, their
Successors in Interest and any other Person who is a party to or otherwise bound
by this Agreement, and to the fullest extent permitted by law or as otherwise
provided in this Agreement, no such Person shall have the right to an accounting
or an appraisal of the assets of the Company or any successor thereto.
 
Section 8.3 Fiscal Year. The Fiscal Year of the Company shall end on December
31st unless otherwise determined by the Managing Member in its sole discretion
in accordance with Section 706 of the Code.
 
Section 8.4 Certain Tax Matters.
 
(a) Preparation of Returns. The Tax Matters Member shall cause to be prepared
all federal, state and local tax returns of the Company for each year for which
such returns are required to be filed and shall cause such returns to be timely
filed. The Tax Matters Member shall determine the appropriate treatment of each
item of income, gain, loss, deduction and credit of the Company and the
accounting methods and conventions under the tax laws of the United States of
America, the several states and other relevant jurisdictions as to the treatment
of any such item or any other method or procedure related to the preparation of
such tax returns. Except as specifically provided otherwise in this Agreement,
the Tax Matters Member may cause the Company to make or refrain from making any
and all elections permitted by such tax laws. As promptly as practicable after
the end of each Fiscal Year, the Tax Matters Member shall cause the Company to
provide to each Member a Schedule K-1 for such Fiscal Year. Additionally, the
Tax Matters Member shall cause the Company to provide on a timely basis to each
Member, to the extent commercially reasonable and available to the Company
without undue cost, any information reasonably required by the Member to
prepare, or in connection with an audit of, such Member’s income tax returns.
 
(b) Consistent Treatment. Each Member agrees that it shall not, except as
otherwise required by applicable law or regulatory requirements, (i) treat, on
its individual income tax returns, any item of income, gain, loss, deduction or
credit relating to its interest in the Company in a manner inconsistent with the
treatment of such item by the Company as reflected on the Form K-1 or other
information statement furnished by the Company to such Member for use in
preparing its income tax returns or (ii) file any claim for refund relating to
any such item based on, or which would result in, such inconsistent treatment.
 
(c) Duties of the Tax Matters Member. The Tax Matters Member shall be the
taxpayer representative for the Company and shall be in charge of attending to
all relevant tax matters and shall keep the other Members reasonably informed
thereof.
 
(d) Tax Matters Member. The Company and each Member hereby designate the
Managing Member as the “tax matters partner” for purposes of Code Section
6231(a)(7) to the extent applicable for taxable years beginning before December
31, 2017, and the “partnership representative” as defined in Code Section
6223(a) (as amended by the Bipartisan Budget Act of 2015) for any other taxable
years (the “Tax Matters Member”).
 
27
 

--------------------------------------------------------------------------------



(e) Certain Filings. Upon the Transfer of an interest in the Company (within the
meaning of the Code), a sale of Company assets or a liquidation of the Company,
the Members shall provide the Tax Matters Member with information and shall make
tax filings as reasonably requested by the Tax Matters Member and required under
applicable law.
 
(f) Section 754 Election. The Tax Matters Member shall cause the Company to make
and to maintain and keep in effect at all times, in accordance with Sections
734, 743 and 754 of the Code and applicable Treasury Regulations and comparable
state law provisions, an election to adjust basis in the event (i) any Company
property is distributed to any Member or (ii) such Tax Matters Member otherwise
determines to make such an election.
 
ARTICLE IX
MISCELLANEOUS
 
Section 9.1 Separate Agreements; Schedules. Notwithstanding any other provision
of this Agreement, including Section 9.4, or of any other binding agreement
between the Company and any Member, the Managing Member may, or may cause the
Company to, without the approval of any other Member or other Person, enter into
separate agreements with individual Members with respect to any matter, which
have the effect of establishing rights under, or altering, supplementing or
amending the terms of, this Agreement or any such separate agreement. The
parties hereto agree that any terms contained in any such separate agreement
shall govern with respect to such Member(s) party thereto notwithstanding the
provisions of this Agreement. The Managing Member may from time to time execute
and deliver to the Members schedules which set forth information contained in
the books and records of the Company and any other matters deemed appropriate by
the Managing Member. Such schedules shall be for information purposes only and
shall not be deemed to be part of this Agreement for any purpose whatsoever.
 
Section 9.2 Governing Law; Disputes.
 
(a) THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICT OF LAWS RULE OR PRINCIPLE
THAT MIGHT REFER THE GOVERNANCE OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW
OF ANOTHER JURISDICTION.
 
(b) Any dispute, controversy or claim solely arising out of, relating to or in
connection with the rights or obligations of the Class A Member(s) vis-à-vis any
other Members shall be finally settled by arbitration. The arbitration shall
take place in Wilmington, Delaware and be conducted in accordance with the
Commercial Arbitration Rules of the AAA then in effect (except as they may be
modified by mutual agreement of the Class A Member(s) and the affected
Member(s)). The arbitration shall be conducted by three neutral, impartial and
independent arbitrators, who shall be appointed by the AAA, at least one of whom
shall be a retired judge or a senior partner at one of the nationally recognized
Delaware-based law firms. The arbitration award shall be final and binding on
the parties. Judgment upon the award may be entered by any court having
jurisdiction thereof or having jurisdiction over the relevant party or its
assets. The costs of the arbitration shall be borne by the Company. Performance
under this Agreement shall continue if reasonably possible during any
arbitration proceedings. Notwithstanding the foregoing, the parties hereto may
bring an action or special proceeding in any court of competent jurisdiction for
the purpose of compelling a party to arbitrate and/or seeking temporary or
preliminary relief in aid of an arbitration hereunder.
 
(c) Except as set forth in Section 9.2(b), each party agrees that it shall bring
any action, suit, demand or proceeding (including counterclaims) in respect of
any claim arising out of or related to this Agreement or the transactions
contemplated hereby, exclusively in the United States District Court for the
District of Delaware or any Delaware State court, in each case, sitting in the
City of Wilmington, Delaware (the “Chosen Courts”), and solely in connection
with claims arising under this Agreement or the transactions contemplated hereby
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Courts, (ii)
waives any objection to laying venue in any such action, suit, demand or
proceeding in the Chosen Courts, (iii) waives any objection that the Chosen
Courts are an inconvenient forum or do not have jurisdiction over any Party and
(iv) agrees that service of process upon such party in any such action, suit,
demand or proceeding shall be effective if notice is given in accordance with
Section 9.5.
 
28
 

--------------------------------------------------------------------------------



(d) EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, DEMAND OR PROCEEDING (INCLUDING COUNTERCLAIMS) ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 9.3 Parties in Interest. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective Successors in
Interest; provided that no Person claiming by, through or under a Member
(whether as such Member’s Successor in Interest or otherwise), as distinct from
such Member itself, shall have any rights as, or in respect to, a Member
(including the right to approve or vote on any matter or to notice thereof),
and, except as provided in Section 6.1(d)(iii) and except for any rights of
Indemnitees under this Agreement, nothing in this Agreement (express or implied)
is intended to confer upon any other Person any rights or remedies of any nature
whatsoever under or by reason of this Agreement.
 
Section 9.4 Amendments and Waivers. This Agreement may be amended, supplemented,
waived or modified by the written consent of the Managing Member in its sole
discretion; provided that, except as otherwise provided herein (including,
without limitation, in Section 3.2), no amendment may (i) modify the limited
liability of any Member, or increase the liabilities or obligations of any
Member, in each case, without the consent of each such affected Member; (ii)
materially and adversely affect the rights of a holder of Class A Units, in its
capacity as holders of Class A Units, in relation to other classes of Equity
Securities of the Company, without the consent of the holders of a majority of
such Classes of Units or (iii) adversely affect the rights of any holder of
IDRs, in its capacity as a holder of IDRs, without the consent of such holder;
and provided further that so long as the Managing Member is TERP Inc., any such
amendment, supplement or waiver must be approved by the Independent Conflicts
Committee. Notwithstanding the foregoing, the Managing Member may, without the
written consent of any other Member or any other Person, amend, supplement,
waive or modify any provision of this Agreement and execute, swear to,
acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to: (1) reflect any amendment, supplement, waiver or
modification that the Managing Member determines to be necessary or appropriate
in connection with the creation, authorization or issuance of any Class of Units
or other Equity Securities in the Company or other Company securities in
accordance with this Agreement; (2) reflect the admission, substitution,
withdrawal or removal of Members in accordance with this Agreement; (3) reflect
a change in the name of the Company, the location of the principal place of
business of the Company, the registered agent of the Company or the registered
office of the Company; (4) reflect a change in the Fiscal Year or taxable year
of the Company and any other changes that the Managing Member determines to be
necessary or appropriate as a result of a change in the Fiscal Year or taxable
year of the Company, including a change in the dates on which distributions are
to be made by the Company; or (5) cure any ambiguity, mistake, defect or
inconsistency; provided further that the books and records of the Company
(including the Schedule of Members) shall be deemed amended from time to time to
reflect the admission of a new Member, the withdrawal or resignation of a
Member, the adjustment of the Units or other interests in the Company resulting
from any issuance, Transfer or other disposition of Units or other interests in
the Company, in each case that is made in accordance with the provisions hereof.
If an amendment has been approved in accordance with this Agreement, such
amendment shall be adopted and effective with respect to all Members. Upon
obtaining such approvals as may be required by this Agreement, and without
further action or execution on the part of any other Member or other Person, any
amendment to this Agreement may be implemented and reflected in a writing
executed solely by the Managing Member and the other Members shall be deemed a
party to and bound by such amendment.
 
No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
 
29
 

--------------------------------------------------------------------------------



Section 9.5 Notices. Whenever notice is required or permitted by this Agreement
to be given, such notice shall be in writing and will be given by prepaid first
class mail, by e-mail or other means of electronic communication, provided that
the e-mail is promptly confirmed by telephone confirmation thereof, or by hand
delivery, and shall be given to any Member at such Member’s address or e-mail
address shown in the Company’s books and records, or, if given to the Company,
at the following address:
 
TerraForm Power, LLC 
7550 Wisconsin Ave. 
Bethesda, MD 20814 

Attention:
General Counsel

Telephone:
(240) 762-7700

Email:
andrea.rocheleau@brookfieldrenewable.com

  
Each proper notice shall be effective upon any of the following: (a) personal
delivery to the recipient, (b) when sent by e-mail to the recipient (with
confirmation of receipt), (c) one Business Day after being sent to the recipient
by reputable overnight courier service (charges prepaid) or (d) four Business
Days after being deposited in the mails (first class or airmail postage
prepaid).
 
Section 9.6 Counterparts. This Agreement may be executed simultaneously in two
or more separate counterparts, any one of which need not contain the signatures
of more than one party, but each of which shall be an original and all of which
together shall constitute one and the same agreement binding on all the parties
hereto.
 
Section 9.7 Power of Attorney. Each Member hereby irrevocably appoints the
Managing Member as such Member’s true and lawful representative and attorney in
fact, each acting alone, in such Member’s name, place and stead, (a) to make,
execute, sign and file all instruments, documents and certificates which, from
time to time, may be required to set forth any amendment to this Agreement or
which may be required by this Agreement or by the laws of the United States of
America, the State of Delaware or any other state in which the Company shall
determine to do business, or any political subdivision or agency thereof and (b)
to execute, implement and continue the valid and subsisting existence of the
Company or to qualify and continue the Company as a foreign limited liability
company in all jurisdictions in which the Company may conduct business. Such
power of attorney is coupled with an interest and shall survive and continue in
full force and effect notwithstanding the subsequent withdrawal from the Company
of any Member for any reason and shall survive and shall not be affected by the
disability, incapacity, bankruptcy or dissolution of such Member. No power of
attorney granted in this Agreement shall revoke any previously granted power of
attorney.
 
Section 9.8 Entire Agreement. This Agreement and the other documents and
agreements referred to herein embody the entire agreement and understanding of
the parties hereto in respect of the subject matter contained herein; provided
that such other agreements and documents shall not be deemed to be a part of, a
modification of or an amendment to this Agreement. There are no restrictions,
promises, representations, warranties, covenants or undertakings, other than
those expressly set forth or referred to herein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter, including the Prior Agreement.
 
Section 9.9 Remedies. Each Member shall have all rights and remedies set forth
in this Agreement and all rights and remedies that such Person has been granted
at any time under any other agreement or contract and all of the rights that
such Person has under any applicable law. Any Person having any rights under any
provision of
 
30
 

--------------------------------------------------------------------------------



this Agreement or any other agreements contemplated hereby shall be entitled to
enforce such rights specifically (without posting a bond or other security) to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by applicable law.
 
Section 9.10 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
Section 9.11 Creditors. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company profits,
losses, distributions, capital or property other than as a secured creditor.
 
Section 9.12 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.
 
Section 9.13 Further Action. The parties agree to execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be necessary or appropriate to achieve the purposes of this Agreement.
 
Section 9.14 Delivery . This Agreement and each other agreement or instrument
entered into in connection herewith or contemplated hereby, and any amendments
hereto or thereto, may be executed in any number of counterparts and by the
parties hereto or thereto on separate counterparts, each of which shall be
deemed an original, but all the counterparts shall together constitute one and
the same instrument. Delivery of an executed counterpart of a signature page by
facsimile or in electronic format (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
agreement or instrument.
 
31
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Second Amendment and Restated
Limited Liability Company Agreement.
 
 
MANAGING MEMBER
      TERRAFORM POWER, INC.
 
 
 
 
By
/s/ Sebastian Deschler
 
 
Name: Sebastian Deschler
 
 
Title: Senior Vice President, General Counsel and Secretary
     
 
OTHER MEMBERS
      BRE DELAWARE INC.
 
 
 
 
By
/s/ Jennifer Mazin
 
 
Name: Jennifer Mazin
 
 
Title: Senior Vice President and Secretary 
     

 
32

--------------------------------------------------------------------------------

 


EXHIBIT A
   
Adoption Agreement
 
This Adoption Agreement is executed by the undersigned pursuant to the Second
Amended and Restated Limited Liability Company Agreement of TerraForm Power, LLC
(the “Company”), dated as of [•], 2017, as amended, restated or supplemented
from time to time, a copy of which is attached hereto and is incorporated herein
by reference (the “Agreement”). By the execution of this Adoption Agreement, the
undersigned agrees as follows:
 
1. Acknowledgment. The undersigned acknowledges that it is not a Disqualified
Person and it is acquiring [         ] [Units] of the Company as a [Class [•]]
Member, subject to the terms and conditions of the Agreement (including the
Exhibits thereto), as amended from time to time. Capitalized terms used herein
without definition are defined in the Agreement and are used herein with the
same meanings set forth therein.
 
2. Agreement. The undersigned hereby joins in, and agrees to be bound by,
subject to, and enjoy the benefit of the applicable rights set forth in, the
Agreement (including the Exhibits thereto), as amended from time to time, with
the same force and effect as if it were originally a party thereto.
 
3. Notice. Any notice required or permitted by the Agreement shall be given to
the undersigned at the address listed below.
 
EXECUTED AND DATED on this           day of          , 20  .
 
 
 
 
[Name]
 
 
 
 
Notice Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E-mail Address:
 



33
 

--------------------------------------------------------------------------------



EXHIBIT B
   
SECTION 1603 CERTIFICATE
   
of [•]
   
Dated as of [•]
 
The undersigned, an Authorized Person of [•], a [•] (the “Member”), does hereby
certify the following as of the date hereof:
 
As of the date hereof, the Member is not a Disqualified Person, as such term is
defined in the Second Amended and Restated Limited Liability Company Agreement
of the TerraForm Power LLC, dated and effective as of [•], 2017.
 
[signature on next page]
 
* * *
 
IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of the date
first above written.
 
 
By:
 
 
 
Name:
 
 
 
Title:
Authorized Person



34
 

--------------------------------------------------------------------------------



EXHIBIT C
   
Schedule of Members
 
Name
Address and E-Mail
Address
Class and Number
of Units or
Percentage of
Incentive
Distribution Rights
Certificate No.
(if applicable)
Transferee,
Address, Number of
Units or
Percentage of
Incentive
Distribution Rights, Certificate
Nos. (if applicable)
TerraForm Power, Inc.
7550 Wisconsin Ave.
Bethesda, MD 20814
sdeschler@terraform.com
100% of
Class A Units
N/A
 
BRE Delaware Inc.
c/o Brookfield Asset Management Inc.
181 Bay Street, Suite 300
Toronto, Ontario M5J 2T3
100% IDRs
No. IDR- 0001, 0002, 0003, 0004, 0005, 0006, 0007, 0008, 0009
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



35

--------------------------------------------------------------------------------

 